                             IN THE CIRCUIT COURT OF THE 9TH JUDICIAL CIRCUIT, IN AND FOR
                                              OSCEOLA COUNTY, FLORIDA

                                                                      GENERAL JURISDICTION DIVISION
                                                                      CASE NO,:

                 LUCHY REEDER,

                        Plaint

                 vs.

                 AMERICAN SECURITY INSURANCE COMPANY,
      0
      04
      C4
                        Defendant,
                                                                      /



                                        COMPLAINT AND DEMAND FOR JURY TRIAL
erl
      'Co,              Plaintiff, LUCHY REEDER, by and through undersigned counsel sues the Defendant,
W                AMERICAN SECURITY INSURANCE COMPANY and alleges:
Ci)Cc
-
CD
      0 U-                                     JURISDICTIONAL ALLEGATIONS
      Co
>-    C4

                         1.      This is an action for damages exceeding $30,000.00, exclusive of interest, costs,

             a   and attorney's fees.
F—O
co
co                      2.       At all times material hereto, Plaintiff was and is a resident of OSCEOLA County,

                 Florida, and is otherwise sui juris.
Oo >,
                        3.       At all material times hereto, Plaintiff owned the property insured by Defendant
      th
                 located at 6008 Alligator Lake Shore West, St. Cloud, Florida 34771 (the "Property").

                        4.       The policy of insurance sued upon was issued by Defendant to Plaintiff in

                 OSCEOLA County, Florida.

                        5.       Jurisdiction and venue are therefore proper in the Circuit Court of Osceola County.



                                                                                                        ILG File #: 13214
                                                                                                    Claim #: 00102273857
                                                                                                                  Case #:
                                   GENERAL ALLEGATIONS

         6.    In consideration for the premiums paid to it, prior to September 09, 2017,

Defendant issued an insurance policy number, FLR154849700, to Plaintiff for Plaintiffs property

located at 6008 Alligator Lake Shore West, St. Cloud, Florida 34771 in OSCEOLA County,

Florida (the "Policy"). See the Policy, attached hereto as Exhibit 'A."

         7.     The Policy issued by Defendant included coverage for dwelling, other structures,

personal property, and loss of use suffered by Plaintiff.

         8.     The Policy issued by Defendant included coverage for loss caused by flooding from

Hurricane Irma.

         9.    At all times material hereto, including on September 09, 2017, the date of loss, the

Policy was in full force and effect.

         10.   Defendant's policy for the building and other structures portions of the Policy is an

"flood" policy that covers all direct physical losses to the Property that are the result of flooding.

         11.   All conditions precedent to obtaining payment of insurance benefits under the

Policy have been complied with, met, or waived.

         12.   At all times material hereto, Defendant was not immune from liability for breach

of contract pertaining to insurance coverage.


                            COUNT I     -   BREACH OF CONTRACT

         13.   Plaintiff adopts and realleges the allegations contained in paragraphs 1 through 12

above.

         14.    This is a cause of action for breach of contract arising out of an insurance Policy

that was in effect at the time of the loss to the insured Property.



                                                                                          ILG File #: 13214
                                                                                      Claim #: 00102273857
                                                                                                    Case #:
       15.     On or about September 09, 2017, Plaintiffs property was damaged by hurricane

Irma, which caused flooding of the property, a covered loss (the "Loss").

       16.     The September 09, 2017 Loss caused Plaintiff to suffer economic damage to their

property, including physical loss to dwelling, contents, loss of use and the cost of increased

compliance due to the Plaintiff's property needing to be raised, and Plaintiff to suffer such

damages. See Estimate of Damage, which includes damages attributable to flood due to the

elevation of Plaintiff's property, attached as Exhibit "B," and Architect's letter, attached as

Exhibit "C."

       17.     Plaintiff gave timely notice of the Loss and resulting damage to Defendant and/or

its authorized agents, employees, or representatives.

       18.     Defendant responded to the Loss by assigning claim number 00102273857 (the

"Claim").

       19.     Defendant was afforded the opportunity to fully inspect the Loss, investigate the

cause of the Loss, and quantify the amount of the Loss.

       20.     Defendant did inspect the Loss and Property in its investigation of the Claim.

       21.     Defendant afforded coverage for the Claim.

       22.     Defendant determined that $19,889.47 was owed in policy benefits on the Claim

(the "Partial Payment")

       23.     Defendant's Partial Payment of the Loss is an admission that the September 09,

2017 Loss is a covered loss under the Policy.

       24.     Through its determination that there were damages on the Claim, Defendant

admitted liability for the Loss.




                                                                                      ILG File #: 13214
                                                                                  Claim #: 00102273857
                                                                                                Case #:
       25.     The amount of damages determined by Defendant is inadequate to perform the

repairs needed to fix all damages caused by the Loss and to restore Plaintiffs Property to its pre-

Loss condition.

       26.     Defendant breached the Policy by failing to pay the full amount of damages

sustained by Plaintiff

       27.     Defendant continues to refuse to pay the full amount of Plaintiffs covered Loss,

despite Plaintiffs demands for full payment.


       28.     Plaintiff has been damaged as a result of Defendant's breach in the form of

insurance benefits due and owing, plus interest, costs, and attorney's fees.

       29.     Plaintiff has retained the undersigned counsel to prosecute this action and is

obligated to pay the undersigned counsel a reasonable attorney's fee.

       30.     Plaintiff is entitled to recover reasonable attorney's fees from Defendant pursuant

to any applicable attorney's fees statute.

       WHEREFORE, Plaintiff demands judgment against Defendant for damages together with
interest, costs, and attorney's fees, and for such further relief this court deems just and proper.



                                  DEMAND FOR JURY TRIAL

       Plaintiff herein demands a trial by jury of all issues so triable.


       Dated: August 3, 2020                   Respectfully submitted,

                                               INSURANCE LITIGATION GROUP, P.A.
                                               Attorney for Plaintiff
                                               1500 NE 162nd Street
                                               Miami, Florida 33162
                                               Telephone:     (786) 529-0090
                                               Facsimile:     (866) 239-9520
                                               E-Mail: service@ILGPA.com
                                                                                          ILG File #: 13214
                                                                                      Claim #: 00102273857
                                                                                                    Case #:
                                    By:   /5/ Keith Pipersburg
                                          KEITH PIPERSBURG, ESQ.
                                          FL Bar No. 0125728



                                CERTIFICATE

THIS COMPLAINT IS DATED AND SIGNED on August 3, 2020 and was filed by the above

signed attorney.




                                                                      ILG File #: 13214
                                                                  Claim #: 00102273857
                                                                                Case #:
EXHIBIT "A"
   INSURANCE PROCESSING
   CENTER
   P.O. BOX 202028
   FLORENCE, SC 29502-2028




   LUCHY M REEDER
   6008 ALLIGATOR LAKE SHORE W
   SAINT CLOUD, FL 34771




Re: REDACTED




   1200
                                            CENLAICt
                              C             CENTRAL LOAN ADMINISTRATION & REPORTING




August 16, 2017


LUCHY M REEDER
6008 ALLIGATOR LAKE SHORE W
SAINT CLOUD, FL 34771




                                 NOTICE OF PLACEMENT OF FLOOD INSURANCE
                                          PLEASE READ CAREFULLY

Subject: Loan #: REDACTED                                              Coverage Amount: $201,600
                       6008 ALLIGATOR LAKE SHR w                       Effective Date: 08/06/2017
                       SAINT CLOUD, FL 34771




Dear Customer:

This Letter is to inform you that a flood insurance policy has been obtained on your behalf to cover the
Loan on your secured property, as required by the Flood Disaster Protection Act of 1973.

You were previously notified of the circumstances surrounding your need to have adequate flood
insurance coverage, but to date we have not received a flood insurance policy demonstrating increased
coverage on your property.

Attached is a flood insurance policy we have purchased on your behalf and its accompanying declarations
page that explains the following:

             •   The amount of flood insurance coverage obtained on your behalf
             •   Its cost
             •   Some Limitations to that coverage

The premium for this insurance coverage will be for a one-year period and will be charged to your escrow
account. If you do not currently have an escrow account, one will be established for this purpose. If you
purchase increased flood coverage on your own and provide a copy of that policy to us, we will cancel the
policy we purchased. If you are due a refund of all or part of the premium you paid for the policy that we
purchased, we will credit your escrow account or, if you do not have an escrow account, we will refund
that amount to you. If your agent cannot help you purchase flood insurance, you should contact the
National Flood Insurance Program directly at (800) 638-6620.




                                  877-681-7316 • www.loanadministration.com

745G3-1114
If you or your insurance agent have any questions about any information in this letter, or if you believe
that the amount of coverage used to rate this policy exceeds the value of the home, please contact our
Customer Service Department. A Customer Care Professional is available to assist you Monday through
Friday.

Please be advised that the lender-placed carrier providing the coverage referenced above may be staffing
our customer service telephone lines.

Sincerely,

Insurance Processing Center




                               IMPORTANT BANKRUPTCY INFORMATION
If you or your account is subject to pending bankruptcy proceedings, or if you receive a bankruptcy
discharge, this correspondence is for informational purposes only and is not an attempt to collect a debt.

745G3-1114
                                                AMERICAN SECURITY INSURANCE COMPANY
         Master Policy Number
                                                A Stock Insurance Company • Home Office: Wilmington, DE
         MSP-RCFL-00745-00
                                                       P0 BOX 50355 ATLANTA, GEORGIA 30302
                                                                                                                    POLICY NUMBER:
LOAN                                                           RESIDENTIAL PROPERTY                                 FLR0745 1548497
NUMBER    0057352395                                         EXCESS FLOOD COVERAGE
                                                         ADDITIONAL INSURED ENDORSEMENT


ADDITIONAL INSURED - NAME AND ADDRESS (Street No.. City, State, Zip):                   NAMED INSURED MORTGAGEE - Name and Address:

LUCHY M REEDER                                                                          CENTRAL LOAN ADMINISTRATION
6008 ALLIGATOR LAKE SHORE W                                                             & REPORTING ISAOA, ATIMA
SAINT CLOUD, FL 34771                                                                   P0 BOX 202028
                                                                                        FLORENCE, SC 29502-2028



                                POLICY PERIOD                                 COVERAGE             AMOUNT OF INSURANCE                PREMIUM

 EFFECTIVE TIME 12:01 AM                                                Building Property                       $201,600                REDACTED

 From   08/06/2017    To   08/06/2018                                   ICC Coverage                              $30,000                 Included
 DESCRIBED LOCATION
 6008 ALLIGATOR LAKE SHR W
 SAINT CLOUD, FL 34771




 Flood Zone:   AE                                                                                 ANNUAL PREMIUM AMOUNT               REDACTED
 Rate Group:                                                                                      ANNUAL TOTAL CHARGED                  REDACTED
 FORMS AND ENDORSEMENTS ATTACHED AT TIME OF ISSUE:
 MSP-RFL-J (06-09),MSP-RFL-POL (06-09),MSP-RCFL-EXC-END (06-09),MSP-RFL-END-FL (06-13)



Subject to the terms and provisions of the Mortgage Service Program Residential Property Flood Policy form attached hereto, it is
agreed that the insurance applies to the property described above and to any person shown as an Additional Insured with respect to
such property, subject to the following additional provisions:
(a) The above Named Insured Mortgagee is authorized to act for such Additional Insured(s) in all matters pertaining to this
    insurance including receipt of Notice of Cancellation, and return premium, if any.
(b) The Named Insured Mortgagee is authorized to advance all funds to be recovered from the Additional Insured(s) for the
    insurance afforded.
(c) Loss, If any, shall be adjusted with and payable to the above Named Insured Mortgagee, and the Additional Insured(s) as their
    interests may appear, either by a single instrument so worded or by separate instruments payable respectively to the Named
    Insured Mortgagee and the Additional Insured, at the company's option.
DEDUCTIBLE
For all perils, the sum of $750 shall be deducted from the amount which would otherwise be recoverable for each loss separately
occurring. This deductible shall apply separately to each building or structure.

THIS POLICY ONLY COVERS BUILDINGS AND STRUCTURES. IT DOES NOT COVER YOUR CONTENTS OR
PERSONAL PROPERTY.

CLAIMS INFORMATION ONLY                                                                             ALL OTHER INQUIRIES
     1-800-326-7781                                                                                    1-877-681-7316




           08/16/2017
                                                                                            /&&~- ;2-- A~ID
            Issue Date                                                                             Authorized Representative




MSP-RCFL-AIE (04-15)                                                    Page 1 of 1                                                       FMD061-1116
                    AMERICAN SECURITY INSURANCE COMPANY
                                P.O. BOX 50355, ATLANTA, GA 30302

                                                                         A STOCK INSURANCE COMPANY
                                                                         HEREIN CALLED THE COMPANY
                                                                             INCORPORATED UNDER
                                                                            THE LAWS OF DELAWARE




   READ YOUR POLICY CAREFULLY




                          Residential Flood Policy

   This policy only covers buildings and structures. It does not cover your personal property,
   nor does it provide you with any liability coverage.



          THIS POLICY JACKET TOGETHER WITH THE RESIDENTIAL FLOOD FORM, ADDITIONAL INSURED
           ENDORSEMENT AND OTHER ENDORSEMENTS, IF ANY, ISSUED TO FORM A PART THEREOF,
                                      COMPLETES THIS POLICY.




MSP-RFL-J (06-09)                                 1                                              FMJ001-0511
                                      YOUR RESIDENTIAL FLOOD POLICY
                                            QUICK REFERENCE

                                        ADDITIONAL INSURED ENDORSEMENT
                                                           Your Name
                                                           Location of Your Residence
                                                           Policy Period
                                                           Coverages
                                                           Limit of Liability
                                                           Deductible




                                                       Beginning                                                 Beginning
                                                       On Page                                                   On Page

        -   AGREEMENT                                      1              Concealment or Fraud and Voidance of      9
                                                                             Coverage
        -   DEFINITIONS                                    1              Other Insurance                           9
        -   COVERAGES                                      2              Cancellation and Non-renewal              9
             Building Property                             2              Conditions Suspending or Restricting      9
                                                                          Coverage
             Debris Removal, Loss Avoidance and            3              Alterations and Repairs                   9
                 Loss Assessments
             Increased Cost of Compliance                  4              Requirements in Case of Loss              9
             Temporary Housing Expense                     5              No Benefit to Bailee                     10
   IV   -   PROPERTY NOT COVERED                           6              Loss Payment                             10
   V    -   EXCLUSIONS                                     6              Assignment                               10
   VI   -   LOSS SETTLEMENT                                7              Abandonment                              10
             Replacement Cost                              B              Salvage                                  10
             Special Loss Settlement                       8              Appraisal                                10
             Actual Cash Value                             8              Loss Clause                              11
        -   DEDUCTIBLES                                    8              Action Against Us                        11
        -   GENERAL CONDITIONS                             8              Subrogation                              11
             Policy Period                                 8              Liberalization Clause                    11
             Insurable Interest & Limit of Liability       8              Continuous Lake Flooding                 11
             Pairs and Sets                                9




                PLEASE NOTE: THERE MAY BE AMENDATORY ENDORSEMENTS




MSP-RFL-J (06-09)                                                  2                                                 FMJ001-0511
                                     MORTGAGE SERVICE PROGRAM
                                       RESIDENTIAL PROPERTY
                                           FLOOD POLICY

                  I AGREEMENT
                   -                                               5.  Base flood. A flood having a one percent
                                                                       chance of being equaled or exceeded in any
We insure against all direct physical loss or damage to                given year.
covered property by and from the peril of flood as                 6. Basement. Any area of the building having
defined,                                                               its floor below ground level (sub-grade) on all
                                                                       sides.
This insurance applies to the described location for               7. Building.
which an additional insured endorsement has been                       a. A structure with two or more outside
issued, upon which a Covered Structure(s) is situated                         rigid walls and a fully secured roof, that
and which is not otherwise excluded,                                          is affixed to a permanent site;
                                                                       b. A manufactured home (also known as a
We insure you and your legal representatives against                          mobile home) is a structure built on a
direct physical loss by or from flood to the insured                          permanent chassis, transported to its
property if you have:                                                         site in one or more sections, and affixed
1. Paid the correct premium;                                                  to a permanent foundation; or
2. Complied with all terms and conditions of this                      C. A travel trailer without wheels, built on a
     Policy; and                                                              chassis and affixed to a permanent
3. Furnished accurate information and statements.                             foundation, that is regulated under the
                                                                              community's floodplain management
                  II   DEFINITIONS
                       -
                                                                              and building ordinances or laws.
                                                                              If the manufactured home or travel
A.   Throughout this Policy you and your refer to the                         trailer is in a special flood hazard area
     named insured, (Mortgagee) and the additional                            it must be anchored in the following
     insured (Mortgagor) shown in the additional                              manner at the time of the loss:
     insured endorsement. We, our and us refer to                             (1) By over-the-top or frame ties to
     the Company providing this insurance,                                           ground anchors; or
B.   In addition, certain words and phrases are defined                       (2) In        accordance       with     the
     as follows:                                                                     manufacturer's specifications; or
     1. Actual Cash Value. Actual cash value                                  (3) In        compliance       with    the
          means the amount it would currently cost to                                community's               floodplain
           repair or replace covered property with new                               management requirements.
          material of like kind and quality, less                      Building does not mean a gas or liquid
          allowance for physical deterioration and                     storage tank or a recreational vehicle, park
           depreciation, including obsolescence.                       trailer, or other similar vehicle, except as
     2. Additional Insured Endorsement. The                            described in II. B.7.c. above.
           written contract between the named insured              8. Binder. An interim insurance to cover a
          and us. It includes this printed form, any                   described location.
          endorsement(s) that may be issued, and a                 9. Cancellation. The ending of the insurance
           computer generated summary of information                   coverage provided by this Policy before the
          that describes the Policy Period, Amount of                  expiration date.
          Insurance and Deductible.                                10. Condominium. That form of ownership of
     3. Appurtenant Structures. Structures such as                     real property in which each unit owner has
           garages, carports and storage buildings, on                 an undivided interest in common elements.
          the same premises as the main building                   11. Described Location. The legal description,
          insured under the Policy,                                    or common street address, of real property
     4. Association. The entity made up of the                         which has been pledged under a valid deed
          homeowners          responsible    for    the                of trust, mortgage document, or any other
          maintenance and operation of:                                mortgage instrument as security for a loan
          a. Common elements owned in undivided                        made, assumed or serviced by an insured
                 shares by homeowners; and                             and upon which a building is situated.
           b. Other real property in which the                     12. Direct physical loss by or from flood. Loss
                 homeowners have use rights; where                     or damage to insured property, directly
                 membership in the entity is a required                caused by a flood. There must be evidence
                 condition of home ownership.                          of physical changes to the property.




MSP-RFL-POL (06-09)                                 Page 1 of 12                                              FM0009-0511
    13. Dwelling. A building designed for use as a                       mudslide        (i.e.,  mudf low),      and/or
        residence for no more than four families or a                    flood-related erosion hazards in any given
        single-family unit in a building under a                         year, and shown as a darkly shaded area on
        condominium form of ownership.                                   a Flood Hazard Boundary Map (FHBM) or
    14. Elevated Building. A building that has no                        Flood Insurance Rate Map (FIRM).
        basement and that has its lowest elevated                    24. Unit. A single-family unit in a condominium
        floor raised above ground level by foundation                    building.
        walls, shear walls, posts, piers, pilings or                 25. Walled and Roofed. The building has in
        columns.                                                         place two or more exterior, rigid walls and
    15. Flood. Flood, as used in this flood                              the roof is fully secured so that the building
        insurance policy, means:                                         will resist flotation, collapse and lateral
        a. A general and temporary condition of                          movement.
              partial or complete inundation of two or
              more acres of normally dry land area or                             Ill   COVERAGES
                                                                                        -



              of two or more properties (at least one
              of which is the insured property) from           A.    Building Property
              (1) overflow of inland or tidal waters;                We insure against direct physical loss by or
              (2) unusual and rapid accumulation or                  from flood to:
                     runoff of surface waters from any               1. The building or dwelling unit at the
                     source;                                              described location.
              (3) mudf low.                                          2. Additions and extensions attached to and in
        b. Collapse or subsidence of land along                           contact with the dwelling by means of a rigid
              the shore of a lake or similar body of                      exterior wall, a solid load-bearing interior
              water as a result of erosion or                             wall, a stairway, an elevated walkway, or a
              undermining caused by waves or                              roof. Additions and extensions attached to
              currents of water exceeding the cyclical                    and in contact with the building by means of
              levels that result in a flood as defined                    a common interior wall that is not a solid
              in ll.B.15.a. above,                                        load-bearing wall are always considered part
    16. Improvements.           Fixtures,    alterations,                 of the dwelling.
        installations, or additions comprising a part of             3. Appurtenant structures at the described
        the insured dwelling or unit.                                     location. The amount of insurance on
    17. Insurable Interest. Any interest a person or                      appurtenant structures shall be limited to
        entity has in the described location, of such                     10% of the dwelling coverage as an
        nature that a certain happening might cause                       additional amount of insurance. We do not
        that person or entity financial loss,                             cover any detached garage used or held for
    18. Insured Property. The building or the                             use for residential (i.e., dwelling), business,
        dwelling and other structures on the                              or commercial farming purposes or being
        described location (property address).                            leased or rented to others.
    19. Mudflow. Mudslides which are proximately                     4. Materials and supplies to be used for
        caused by flooding as defined above and are                       construction, alteration, or repair of the
        akin to a river of liquid and flowing mud on                      building or a detached garage while the
        the surfaces of normally dry land areas,                          materials and supplies are stored in a fully
        including the described location, as when                         enclosed building at the described
        earth is carried by a current of water and                        location.
        deposited along the path of the current.                     5. A building under construction, alteration, or
    20. National Flood Insurance Program (NFIP).                          repair at the described location.
        The federal program of flood insurance                            a. If the structure is not yet walled and
        coverage and floodplain management.                                    roofed, then coverage applies:
    21. Pollutants. Substances that include, but are                           (1) Only while such work is in
        not limited to, any solid, liquid, gaseous, or                               progress; or
        thermal irritant or contaminant, including                             (2) If such work is halted, only for a
        smoke, vapor, soot, fumes, acids, alkalis,                                   period of up to 90 continuous days
        chemicals, and waste. Waste includes, but is                                 thereafter.
        not limited to, materials to be recycled,                         b. However, coverage does not apply until
        reconditioned, or reclaimed,                                            the building is walled and roofed if the
    22. Salvage. The damaged property after a loss                             lowest floor, including the basement
        that has value to you or some other person                             floor, of a non-elevated building or the
        or entity.                                                             lowest floor of an elevated building is
    23. Special Flood Hazard Area. An area having                               below the base flood elevation.
        a one percent (1%) chance of special flood,


MSP-RFL-POL (06-09)                                   Page 2 of 12                                             FM0009-0511
    6.   The following items of property:                                  (16) Required utility connections for
         a. Awnings and canopies;                                                 any item in this list; and
         b. Built-in dishwashers;                                          (17) Footings, foundations, posts,
         c. Built-in microwave ovens;                                             pilings, piers, or other foundation
         d. Carpet permanently installed over                                     walls and anchorage systems
              unfinished flooring;                                                required to support a building.
         e. Central air conditioners;                                  b. We will also pay for the cleanup of a
         f. Elevator equipment;                                             basement or enclosure from a covered
         g. Fire sprinkler systems;                                         flood loss.
         h. Walk-in freezers;                                B.    Debris Removal, Loss Avoidance Measures
         i. Furnaces and radiators;                                And Loss Assessments
         j.   Installed garbage disposal units and                 1. Debris Removal
              built-in trash compactors;                               a. Subject to 111.19.1.c. below, we will pay
         k. Hot water heaters, including solar water                        for all reasonable flood damage
              heaters;                                                      expenses incurred by you for the
         I.   Light fixtures;                                               removal of non-owned debris on or in
         m. Outdoor antennas and aerials fastened                           insured property and covered owned
              to buildings;                                                 debris anywhere.
         n. Permanently installed cupboards,                           b. If you perform the removal work, the
              bookcases, cabinets, paneling and                             cost of your labor will be based on the
              wallpaper;                                                    federal minimum wage.
         o. Plumbing fixtures;                                         c. This coverage does not increase the
         p. Pumps and machinery for operating                               Limit of Liability that applies to the
              pumps;                                                        described location.
         q. Built-in or permanently installed ranges,              2. Loss Avoidance Measures
              cooking stoves, refrigerators and ovens;                 a. Sandbags, Supplies and Labor. We will
         r. Wall mirrors, permanently installed.                            pay up to $1,000 for costs you incur to
    7. The following items in a building enclosure                          protect the insured property from a
         below the lowest elevated floor of an                              flood or imminent danger of flood, for
         elevated building, or in a basement:                               the following:
         a. Any of the following items, if installed in                     (1) Your reasonable expenses to buy:
              their functioning locations and, if                                 (a) Sandbags, including sand to
              necessary for operation, connected to a                                   fill them;
              power source:                                                       (b) Fill for temporary levees;
              (1) Central air conditioners;                                       (c) Pumps; and
              (2) Cisterns;                                                       (d) Plastic sheeting and lumber
              (3) Drywall for walls and ceilings in a                                   used in connection with these
                    basement and the cost of labor to                                   items.
                    nail it, unfinished and unfloated                       (2) The cost of labor, based on the
                    and not taped, to the framing;                                federal minimum wage, that you
              (4) Electrical ] unction and circuit                                perform.
                    breaker boxes;                                     b. This coverage for Sandbags, Supplies
              (5) Electrical outlets and switches;                          and Labor applies only if damage to
              (6) Elevators, dumbwaiters, and                               insured property by or from flood is
                    related equipment;                                      imminent, and the threat of flood
              (7) Fuel tanks;                                               damage is apparent enough to lead a
              (8) Furnaces and hot water heaters;                           person of common prudence to
              (9) Heat pumps;                                               anticipate flood damage. One of the
            (10) Nonflammable insulation in a                               following must also occur:
                   basement;                                                (1) A general and temporary condition
            (11) Pumps and tanks used in solar                                    of flooding in the area near the
                 energy systems;                                                  described location must occur,
            (12) Stairways and staircases attached                                even if the flood does not reach
                 to the building, not separated                                   the insured building; or
                 from it by elevated walkways;                              (2) A legally authorized official must
            (13) Sump pumps;                                                      issue an evacuation order or other
            (14) Water softeners, water filters, and                              civil order for the community in
                 faucets installed as an integral part                            which the insured property is
                 of the plumbing system;                                          located calling for measures to
            (15) Well water tanks and pumps;                                      preserve life and property from the
                                                                                  peril of flood.
MSP-RFL-POL (06-09)                                 Page 3 of 12                                           FM0009-051 1
   This coverage does not increase the Limit of                            Increased Cost of Compliance.
   Liability that applies to the described location.                  3.   Eligibility
   3. Loss Assessments                                                     a. A structure covered under III               -



         a. We will pay your share of loss                                       COVERAGES, A. Building Property,
               assessments          charged     by      an                       sustaining a loss caused by a flood as
               association in accordance with the                                defined by this Policy must:
               association's articles of association,                            (1) Be a repetitive loss structure. A
               declarations and your deed. The                                         repetitive loss structure is one that
               assessment must be made as a result of                                  meets the following conditions:
               direct physical loss by or from flood                                   (a) The structure has suffered
               during the Policy term, to the building's                                     flood damage on two
               common elements.                                                              occasions during a 10-year
         b. We will not pay any loss assessment                                              period which ends on the
               charged to you:                                                               date of the second loss.
               (1) And the association by any                                          (b) The cost to repair the flood
                     governmental body;                                                      damage,        on     average,
               (2) That results from a loss to personal                                      equaled or exceeded 25
                     property, including contents of a                                       percent of the market value of
                     condominium or community-                                               the structure at the time of
                     owned building.                                                         each flood loss.
               (3) That results from a loss sustained                                  (c) In addition to the current
                     by the condominium association                                          claim, the previous qualifying
                     that was not reimbursed under a                                         claim must have been paid
                     flood insurance policy written in the                                   by flood insurance and the
                     name of the association because                                         state or community must
                     the building was not, at the time of                                    have        a      cumulative,
                     loss, insured for an amount equal to                                    substantial damage provision
                     the lesser of:                                                          or repetitive loss provision in
                     (a) 80 percent or more of its full                                      its floodplain management
                           replacement cost; or                                              law or ordinance being
                                                                                             enforced       against      the
                     (b) The maximum amount of
                           insurance permitted under the                          structure; or
                           NFIP.                                                 (2) Be a structure that has had flood
                                                                                       damage in which the cost to repair
   Loss assessment coverage does not increase the
                                                                                       equals or exceeds 50 percent of
   Limit of Liability that applies to the described
                                                                                       the market value of the structure at
   location,
                                                                                       the time of the flood. The state or
C. Increased Cost Of Compliance
                                                                                       community        must     have      a
    1. General                                                                         substantial damage provision in its
          We will pay the expenses to comply with a                                    floodplain management law or
          state or local floodplain management law or                                  ordinance being enforced against
          ordinance affecting repair or reconstruction                                 the structure.
          of a structure suffering flood damage.                          b. This coverage will also pay for the
          Compliance activities eligible for payment                           incremental cost, after demolition or
          are: elevation, floodproofing, relocation, or                        relocation, of elevating or floodproofing a
          demolition (or any combination of these                              structure during its rebuilding at the same
          activities) of insured property. Eligible                            or another site to meet state or local
          floodproofing activities are limited to:                             floodplain       management       laws     or
          residential structures with basements that                           ordinances.
          satisfy the Federal Emergency Management                        c. This coverage will also pay to bring a
          Agency's (FEMA's) standards published in                             flood-damaged structure into compliance
          the Code of Federal Regulations [44 CFR                              with state or local floodplain management
          60.6 (b) or (C)].                                                    laws or ordinances even if the structure
    2. Limit of Liability                                                      had received a variance before the
          We will pay you up to the Limit of Liability                         present loss from the applicable
          stated on the             Additional Insured                         floodplain management requirements.
          Endorsement for Increased Cost of                           4. Conditions
          Compliance (ICC). Our payment of claims                        a. When the insured property sustains a
          under this coverage is in addition to the                            loss caused by a flood, our payment for
          amount of coverage that applies to the                               the loss under Ill    -   COVERAGES, C.
          described location. We do not charge a                               Increased cost to elevate, floodproof,
          separate deductible for a claim under

MSP-RFL-POL (06-09)                                    Page 4 of 12                                              FM0009-0511
             relocate, or demolish (or any combination                    h. Loss due to any ordinance or law that you
             of these activities) caused by the                               were required to comply with before the
             enforcement of current state or local                            current loss.
             floodplain management ordinances or                          i. Any rebuilding activity to standards that
             laws. Our payment for eligible demolition                          do not meet the NFIP's minimum
             activities will be for the cost to demolish                        requirements. This includes any
             and clear the site of the building debris                          situation where you or the owner has
             or a portion therof caused by the                                  received from the state or community a
             enforcement of current state or local                              variance in connection with the current
             floodplain management ordinances or                                flood loss to rebuild the property to an
             laws. Eligible activities for the cost of                          elevation below the base flood
             clearing the site will include those                               elevation.
             necessary to discontinue utility service to                  j.   Increased Cost of Compliance for a
             the site and ensure proper abandonment                             garage or carport.
             of on-site utilities.                                        k. Any structure insured under an NFIP
         b. When the building is repaired or rebuilt,                           Group Flood Insurance Policy.
             it must be intended for the same                             I.    Assessments made by an association
             occupancy as the present building                                  because of increased costs of repairing
             unless otherwise required by current                               commonly owned buildings after a
             floodplain management ordinances or                                flood in order to be in compliance with
             laws.                                                              state or local floodplain management
    5.   Exclusions                                                             ordinances or laws.
         Under Ill COVERAGES, C. Increased Cost
                  -
                                                              D.    Temporary Housing Expense
         of Compliance, we will not pay for:                        If insured property is a dwelling and a flood loss
         a. The cost to comply with any floodplain                  covered by this Policy makes it unsafe or in poor
             management law or ordinance in                         condition to live in, or if a civil authority will not let
             communities participating in the NFIP's                the additional insured go to and use the dwelling
             Emergency Program.                                     as a result of flooding to neighboring locations, we
         b. The cost associated with enforcement of                 cover the reasonable amount the additional
             any ordinance or law that requires any                 insured paid in renting temporary housing that is
             insured or others to test for, monitor,                comparable to the additional insured's damaged
             clean up, remove, contain, treat, detoxify             dwelling so that the additional insured's
             or neutralize, or in any way respond to, or            household can maintain its normal standard of
             assess the effects of P1t11t5.                         living. We will not apply the deductible to this
         c. The loss in value to any insured                        coverage. This coverage is subject to the
             building or other structure due to the                 following conditions, limitations and exclusions:
             requirements of any ordinance or law.                  1. We will only pay if dwelling is for a single
         d. The loss in residual value of the                             family and it is the additional insured's
             undamaged portion of a building                              primary home.
             demolished as a consequence of                         2. We will pay for the shortest time required to
             enforcement of any state or local                            repair or replace that damaged portion of
             floodplain management law or ordinance,                      dwelling that made it unsafe or in poor
         e. Any Increased Cost of Compliance;                             condition to live in. If the additional insured
            (1) Until the building is elevated,                           permanently relocates to a new dwelling, we
                  floodproofed,       demolished,     or                  will pay for the shortest time required to
                   relocated on the same or to another                    permanently       relocate      the    additional
                  premises; and
                                                                          insured's family to the new dwelling.
            (2) Unless the building is elevated,                    3. This coverage shall continue (even if the
                  floodproofed,       demolished,     or
                                                                          coverage that applies to the described
                   relocated as soon as reasonably
                                                                          location expires after the date of loss), until
                  possible after the loss, not to
                                                                          the repair and/or replacement of the
                  exceed 2 years.
                                                                          damaged portion of the insured dwelling is
         f. Any code upgrade requirements, e.g.,
                                                                          completed, or after the additional insured
             plumbing or electrical wiring, not
                                                                          has permanently relocated.
             specifically related to the state or local
             floodplain management law or ordinance,                4. Our Limit of Liability for this coverage is a
                                                                          maximum of $1,000 for each flood loss or
         g. Any compliance activities needed to
                                                                          occurrence.
             bring additions or improvements made
             after the loss occurred into compliance                5. This coverage does not apply to:
             with state or local floodplain management                    a. Amount paid or expended for
             laws or ordinances.                                               maintaining the housing utilities in the
                                                                                temporary dwelling.
MSP-RFL-POL (06-09)                                  Page 5 of 12                                                 FM0009-0511
          b.    Amount paid or expended for cleaning,              structures located on or over water, including
                repairing or maintaining the temporary             boathouses or similar structures or buildings into
                dwelling.                                          which boats are floated or moored;
          c.    Food, eating out expenses, boarding of         13. Aircraft or watercraft, or their furnishings and
                pets or any other expenses beyond the              equipment;
                cost of renting the temporary dwelling.        14. Hot tubs and spas that are not bathroom fixtures,
          d.    Other costs, expenses, and fees                    and swimming pools, and their equipment such
                including security deposits, cleaning              as, but not limited to, heaters, filters, pumps, and
                fees, utility surcharges due to excessive          pipes, wherever located;
                use, deposits for set-up of new utilities      15. CBRA / CBRS Zones. Properties located in a
                and management fees.                               CBRA zone are in a high risk area.
                                                                                             -



                                                                   a. We do not provide insurance for any
           IV   -   PROPERTY NOT COVERED                                building located in the Coastal Barrier
                                                                        Resources System (CBRS), as defined by
We do not cover any of the following property:                          the Coastal Barrier Resources Act (CBRA), if
                                                                        the sole purpose of the insurance is to
1.   Personal property or contents of any kind;                         secure a loan for escrow closing or if
2.   A building located entirely in, on or over water or                coverage is placed within six (6) months of
     seaward of mean high tide if it was constructed or                 loan origination.
     substantially improved after September 30,1982;               b. However, we will provide coverage if it is
3. Open structures, including a building used as a                      determined that the insured property is
     boathouse or any structure or building into which                  located in the Coastal Barrier Resource
     boats are floated;                                                 System and coverage is not otherwise
4.   Recreational    vehicles other than travel trailers                excluded. An additional premium charge may
     described in II    -DEFINITIONS B.7.c., whether                    result from this determination as of the policy
     affixed to a permanent foundation or on wheels;                    effective date shown on the additional
5. Self-propelled vehicles or machines, including                       insured endorsement.
     their parts and equipment. However, we do cover               c. We will adjust the premium and deduct any
     self-propelled vehicles or machines not licensed                   premium due from the proceeds of a claim, if
     for use on public roads that are:                                  any.
     a. Used mainly to service the described
           location; or                                                           V EXCLUSIONS
                                                                                    -



     b. Designed and used to assist handicapped
           persons;                                             A. We only provide coverage for direct physical
     while the vehicles or machines are inside a                    loss by or from flood, which means we do not
     building at the described location;                            pay you for:
6. Land, land values, lawns, trees, shrubs, plants,                 1. Loss of revenue or profits;
     growing crops, or animals;                                     2. Loss of access to the insured property or
7. Accounts, bills, coins, currency, deeds, evidences                    described location except as provided
     of debt, medals, money, scrip, stored value cards,                  under Ill D. Temporary Housing Expense;
                                                                                  -



     postage stamps, securities, bullion, manuscripts,              3. Loss of use of the insured property or
     or other valuable papers;                                           described location except as provided
S. Underground structures and equipment, including                       under Ill D. Temporary Housing Expense;
                                                                                  -


     wells, septic tanks, and septic systems;                       4. Any additional living expenses incurred while
9. Those portions of walks, walkways, decks,                             the insured building is being repaired or is
     driveways, patios, and other surfaces, all whether                  unable to be occupied except as provided
     protected by a roof or not, located outside the                     under Ill D. Temporary Housing Expense;
                                                                                  -


     perimeter, exterior walls of the insured building or           5. The cost of complying with any ordinance or
     the building in which the insured unit is located;                  law requiring or regulating the construction,
10. Containers, including related equipment, such as,                    demolition, remodeling, renovation, or repair
     but not limited to, tanks containing gases or                       of property, including removal of any
     liquids;                                                            resulting debris except as provided under Ill
11. Buildings or units if more than 49 percent of the                    -    OVERAGES C. Increased Cost of
     actual cash value of the building or unit is below                  Compliance; or
     ground, unless the lowest level is at or above the             6. Any other economic loss.
     base flood elevation and is below ground by                B. We do not insure a loss directly or indirectly
     reason of earth having been used as insulation                 caused by a flood which is in progress as of
     material in con] unction with energy efficient                 12:01 A.M. of the first day of the Policy term.
     building techniques;                                       C. We do not insure for loss to property caused
12. Fences, retaining walls, seawalls, bulkheads,                   directly by earth movement even if the earth
     wharves, piers, bridges, docks; and other                      movement is caused by flood. Some examples of

MSP-RFL-POL (06-09)                                   Page 6 of 12                                           FM0009-0511
     earth movement that we do not cover are:                               by flood deliberately; or
     1. Earthquake;                                                   11. Alteration of the insured property that
     2. Landslide;                                                          significantly increases the risk of flooding.
     3. Land subsidence;                                         E.   We do not insure for loss to any building located
     4. Sinkholes;                                                    on land leased from the Federal Government,
     5. Destabilization or movement of land that                      arising from or incident to the flooding of the land
          results from accumulation of water in                       by the Federal Government, where the lease
          subsurface land area; or                                    expressly holds the Federal Government
     6. Gradual erosion.                                              harmless under flood insurance issued under any
     We do, however, pay for losses from mudf low                     Federal Government program.
     and subsidence as a result of erosion that are              F.   We do not pay for the testing for or monitoring of
     specifically covered under our definition of flood               pollutants unless required by floodplain
     (see II— DEFINITIONS B. 15.).                                    management law or ordinance.
10   We do not insure for direct physical loss caused            G.   We do not insure for loss caused directly or
     directly or indirectly by any of the following:                  indirectly by:
     1. The pressure or weight of ice;                                1. Hostile or warlike action in time of peace or
     2. Freezing or thawing;                                                war, including action in hindering, combating
     3. Rain, snow, sleet, hail, or water spray;                            or defending against an actual, impending or
     4. Water, moisture, mildew, or mold damage                             expected attack,
          that results primarily from any condition:                        a. by government or sovereign power (de
          a. Substantially confined to the building                               j ure or de facto),
                 or dwelling; or                                            b. by any authority maintaining or using
          b. That is within your control, including,                              military, naval or air forces, or;
                 but not limited to:                                        c. by an agent of any such government,
                (1) Design, structural, or mechanical                             power, authority or forces,
                      defects;                                              it being understood that any discharge,
                (2) Failure, stoppage, or breakage of                       explosion or use of any weapon of war
                      water or sewer lines, drains,                         employing nuclear fission or fusion shall be
                      pumps, fixtures, or equipment; or                     conclusively presumed to be such a hostile
                (3) Failure to inspect and maintain the                     or warlike action by such a government,
                                                                            power, authority or forces.
                      property after a flood recedes;
                                                                      2. Insurrection, rebellion, revolution, civil war,
     5. Water or waterborne material that:
                                                                            usurped power, or action taken by
          a. Backs up through sewers or drains;
                                                                            governmental        authority    in     hindering,
          b. Discharges or overflows from a sump,
                                                                            combating or defending against such an
                 sump pump, or related equipment; or
                                                                            occurrence.
          c. Seeps or leaks on or through the
                                                                 H.   We do not insure for loss caused by:
                 described location;
                                                                      1. Nuclear reaction,
          unless there is a flood in the area and the
                                                                      2. Nuclear radiation, or;
          flood is the proximate cause of the sewer or
                                                                      3. Radioactive contamination,
          drain backup, sump pump discharge or
                                                                      all whether controlled or uncontrolled, or due to
          overflow, or seepage of water;
                                                                      any act or condition incident to any of the
     6. The pressure or weight of water unless there                  foregoing, whether such loss be direct or indirect,
          is a flood in the area and the flood is the                 proximate or remote, or be in whole or in part
          proximate cause of the damage from the                      caused by, contributed to, or aggravated by flood.
          pressure or weight of water;
     7. Power, heating, or cooling failure unless the                           VI— LOSS SETTLEMENT
          failure results from direct physical loss by
          or from flood to power, heating, or cooling            This Policy provides three methods of settling losses:
          equipment on the described location;                   Replacement Cost, Special Loss Settlement, and
     8. Theft, fire, explosion, wind, or windstorm;              actual cash value. Each method is used for a different
     9. Any of the following:                                    type of property as explained below.
          a. Wear and tear, marring, deterioration;                   1. Replacement Cost loss settlement, described
          b. Smog, rust or other corrosion, wet or                          in VI A. below, applies to a single-family
                                                                                  -

                 dry rot;                                                   dwelling.
          c. Discharge,            dispersal,     seepage,            2. Special Loss Settlement, described in VI B.     -

                 migration, release or escape of                            below, applies to a single-family dwelling
                 pollutants,                                                that is a manufactured or mobile home or a
     10. Anything you, the additional insured, or                           travel trailer.
          any member of the additional insured's
          household do or conspire to do to cause loss

MSP-RFL-POL (06-09)                                    Page 7 of 12                                                FM0009-0511
     3. Actual cash value, described in VI        C. -                       (a) The lesser of the replacement cost of
         below, applies to all other insured property                              the dwelling or 1.5 times the actual
         not subject to Replacement Cost or Special                                cash value, or
         Loss Settlement.                                                    (b) The Limit of Liability that is shown on
                                                                                   the Additional Insured Endorsement.
A.   Replacement Cost Loss Settlement                                    3. If such a dwelling is partially damaged and,
     The following loss settlement conditions apply to a                      in our judgment, it is economically feasible
     single-family dwelling:                                                  to repair it to its pre-damage condition, we
     1. We will pay to repair or replace the damaged                          will settle the loss according to the
           dwelling after application of the deductible                       Replacement Cost conditions in paragraph
          and without deduction for depreciation, but                         Vl — A. above.
          not more than the least of the following                 C.    Actual Cash Value Loss Settlement
          amounts:                                                       The types of property noted below are subject to
          (a) The Limit of Liability that is shown on                    actual cash value loss settlement.
                the Additional Insured Endorsement;                      1. Detached garages.
          (b) The Replacement Cost of that part of                       2. The following appliances only:
                the dwelling damaged, with materials                         (a) Built-in dishwashers;
                of like kind and quality, and for like use;                  (b) Built-in microwave ovens;
                or                                                           (c) Built-in or permanently installed ranges,
          (c) The necessary amount actually spent to                               cooking stoves and ovens;
                repair or replace the damaged part of                        (d) Built-in or permanently installed
                the dwelling for like use.                                         garbage disposal units and trash
     2. If the dwelling is rebuilt at a new location,                              compactors; and
           the cost described above is limited to the                        (e) Refrigerators
           cost that would have been incurred if the                     3. Outdoor awnings, outdoor antennas or
           dwelling had been rebuilt at its former                            aerials of any type, and other outdoor
          location.                                                           equipment.
     3. When the full cost of repair or replacement is                   4. Any property covered under this Policy that
          more than $1,000 or more than 5 percent of                          is abandoned after a loss and remains as
           the whole amount of insurance that applies                         debris anywhere on the described location.
           to the dwelling, we will only pay the actual                  5. A building that is not used as a dwelling
           cash value of the loss until actual repair or                      residence.
           replacement is completed and documented
           by bills, receipts, work logs or completed                               VII— DEDUCTIBLES
           work orders, and at our option, verified by
          US.                                                       A.When a loss is covered under this Policy, we will
     4. You may disregard these replacement cost                      pay only that part of the loss that exceeds your
           conditions and make claim under this Policy                deductible amount, subject to the Limit of Liability
          for loss to insured property on an actual                   that applies. The deductible amount is shown on
           cash value basis. You may then make claim                  the Additional Insured Endorsement.
          for any additional liability according to VI A.
                                                      -
                                                                   B. The deductible does not apply to the following
          1., (a), (b), and (c) above, provided we are                COVERAGES:
          notified within 180 days after the date of our              1. Debris Removal;
          actual cash value payment.                                  2. Loss Avoidance Measures;
B.   Special Loss Settlement                                          3. Increased Cost of Compliance;
     1. The following loss settlement conditions                      4. Loss Assessment; or
          apply to a single-family dwelling that:                     5. Temporary Housing Expense.
          (a) Is a manufactured or mobile home or a
                travel trailer, as defined in II          -                    VIII— GENERAL CONDITIONS
                DEFINITIONS B. 7.b. and II                -



                DEFINITIONS B. 7.c.;                                A.   Policy Period
          (b) Is at least 16 feet wide when fully                        This Policy applies only to loss which occurs
                assembled and has an area of at least                    during the policy period.
                600 square feet within its perimeter               B.    Insurable Interest and Limit of Liability
                walls when fully assembled.                              Even if more than one person has an insurable
     2. If such dwelling is totally destroyed or                         interest in the described location, we shall not
           damaged to such an extent that, in our                        be liable for:
           judgment, it is not economically feasible to                  1. An amount greater than the interest of the
           repair, at least to its pre-damage condition,                       persons insured under this Policy; or
           we will, at our discretion, pay the least of the              2. More than the Limit of Liability that applies,
          following amounts:                                                   whichever is less.
MSP-RFL-POL (06-09)                                       Page 8 of 12                                          FM0009-0511
     If the described location is vacant and the                     or contributing insurance when other valid and
     mortgage on the property has been declared in                   collectible insurance is in force on the date of loss.
     default by the Mortgagee at the time of a loss, we           F  Cancellation and Non-Renewal
     shall be liable for no more than the Mortgagee's                1. Cancellation
     interest in the property at the time of loss.                        a. Coverage under this Policy shall
     The Mortgagee's interest is represented by the                             automatically and without prior notice,
     Mortgagor's unpaid balance, less unearned                                   cancel when the named insured no
     interest and finance charges, less unearned                                longer has an interest in the described
     insurance premiums, less collection and                                    location or when the named insured
     foreclosure expenses, and less late charges and                             has been provided with another policy
     penalties added to the Mortgagors unpaid                                   that meets the requirements of the
     balance after the inception date of this Policy.                           named insured as set forth in the
C.   Pairs and Sets                                                             mortgage agreement applicable to the
     In case of loss to an article that is part of a pair or                     described location.
     set, we will have the option of paying you:                          b. This Policy may also be cancelled by
     1. An amount equal to the cost of replacing the                            the named insured by returning it to us
           lost, damaged, or destroyed article, minus                           or notifying us in writing of the date
           the depreciation; or                                                  cancellation is to take effect.
     2. The amount that represents the fair                               c. We may cancel this Policy by mailing
           proportion of the total value of the pair or set                      notice of cancellation to the named
           that the lost, damaged, or destroyed article                         insured at the address shown on the
           bears to the pair or set.
                                                                                Additional Insured Endorsement or
D.   Concealment or Fraud and Voidance of                                        by delivering the notice not less than 30
     Coverage                                                                    days prior to the effective date of
     1. With respect to all insureds under this                                 cancellation.
           Policy, coverage for any described                        2. Non-Renewal
           location:                                                      We will mail to the named insured at the
           a. Is void;                                                    address shown on the Additional Insured
           b. Has no legal force or effect;                               Endorsement, notice of non-renewal not
           c. Cannot be renewed; and                                      less than 45 days before the end of the
           d. Cannot be replaced by a new Policy;                         Policy period, if we decide not to renew or
           If, before or after a loss, you or any other                   continue this Policy.
           insured have at any time:                              G. Conditions Suspending or Restricting
                 (1) Intentionally        concealed       or         Coverage
                      misrepresented any material fact               We are not liable for loss that occurs while there is
                      or circumstance;                               a hazard that is increased by any means within
                 (2) Engaged in fraudulent conduct; or               your control or knowledge.
                 (3) Made false statements relating to            H. Alterations and Repairs
                      this Policy.                                   You may, at any time and at your own expense,
     2. This Policy will be void as of the date the                  make alterations, additions and repairs to the
           wrongful acts described in VIII D.1. above
                                             -
                                                                     building to protect the property from further
           were committed.                                           damage, make reasonable and necessary repairs
     3. Fines, civil penalties, and imprisonment                     required to protect the property, and keep an
           under applicable federal laws may also apply              accurate record of repair expenditures, and
           to the acts of fraud or concealment described             complete structures in the course of construction.
           above.                                                    Requirements in Case of Loss
     4. This Policy is also void for reasons other                   1. In case of a loss to which this insurance may
           than fraud, misrepresentation, or wrongful                     apply, you shall see that the following duties
           act. This Policy is void from its inception and                are performed:
           has no legal force under the following
                                                                          a. Give immediate notice to us or agent;
           conditions:
                                                                          b. Protect the property from further
           a. If the property situated at the described                          damage, make reasonable and
                 location is not eligible for coverage; or                       necessary repairs required to protect
           b. If the premium is not paid upon our final                         the property, and keep an accurate
                 demand.                                                         record of repair expenditures.
E.   Other Insurance                                                      c. Permit us to examine the damaged
     Coverage under this Policy is terminated as of the                          property as often as we reasonably
     effective date of other valid and collectible                               require;
     coverage and unearned premium shall be
                                                                          d.    Submit     to signed statements and
     calculated and refunded on a pro rata basis.
                                                                                examinations under oath; and
     In no event shall this insurance apply as excess
                                                                          e. Submit to us, within 60 days after we
MSP-RFL-POL (06-09)                                      Page 9 of 12                                            FM0009-0511
                request, your signed, sworn statement                   a proof of loss form, and she or he may help
                of loss which sets forth, to the best of                you complete it. However, this is a matter of
                your knowledge and belief:                              courtesy only, and you must still send us a
                (1) the time and cause of loss;                         proof of loss within 60 days after the loss
                (2) the interest of you and all others in               even if the ad] uster does not furnish the form
                      the property involved and all                     or help you complete it.
                      encumbrances on the property;             J. No Benefit to Bailee
                (3) other insurance which may cover                We will not recognize any assignment or grant
                      the loss;                                    any coverage for the benefit of any person or
                (4) changes in title or occupancy of               organization holding, storing or transporting
                      the property during the term of the          property for a fee regardless of any other
                      Policy;                                      provision of this Policy.
                (5) and specifications of any damaged           K. Loss Payment
                      building and detailed estimates              1. We will adjust all losses with the named
                      for repair of the damage.                         insured. Payment for loss will be made
    2.    Permit us to examine and make extracts and                    within 60 days:
          copies of:                                                    a. After we reach an agreement with the
          a. Any policies of property insurance                                named insured, and;
                insuring you against loss and the deed                  b. There is an entry of a final court
                establishing ownership of the insured                          judgment; or
                real property;                                          c. There is a filing of an approved award
          b. Condominium association documents                                 with us.
                including the Declarations of the                  2. Loss will be made payable to the named
                condominium,          its Articles of                   insured and the additional insured as their
                Association or Incorporation, Bylaws,                   interest appear, either by:
                rules and regulations, and other                        a. A single instrument so worded, or;
                relevant documents if you are a unit                    b. By separate instruments payable
                owner in a condominium building; and                           respectively to the named insured and
          c. All books of accounts, bills, invoices                            the additional insured, at our option.
                and other vouchers, or certified copies                 No coverage will be available to any
                pertaining to the damaged property if                   Mortgagee other than that shown as the
                the originals are lost.                                 named insured on the Additional Insured
    3.   You must cooperate with the adjuster or                        Endorsement.
          representative in the investigation of the               3. In the event the premium for the damaged
          claim.                                                        property at the described location has not
    4.    We may request, in writing, that you furnish                  yet been paid at the time of the loss
          us with a complete inventory of the lost,                     payment, we may, at our option, deduct the
          damaged, or destroyed property, including:                    unpaid premium from the loss payment.
          a. Quantities and costs;                              L Assignment
          b. Actual cash values or replacement                     Assignment of this Policy shall not be valid
                cost (whichever is appropriate);                   unless we give our written consent.
          c. Amounts of loss claimed;                           M. Abandonment
          d. Any written plans and specifications for              You may not abandon to us damaged or
                repair of the damaged property that you            undamaged property insured under this Policy.
                can reasonably make available to us;            N. Salvage
                and                                                We may permit you to keep damaged insured
          e. Evidence that prior flood damage has                  property after a loss, and we will reduce the
                been repaired.                                     amount of the claim proceeds payable to you
    5.    If we give you written notice within 30 days             under this Policy by value of the salvage.
          after we receive your signed, sworn proof of          0. Appraisal
          loss, we may:                                            If we fail to agree with the named insured on the
          a. Repair, rebuild, or replace any part of               actual cash value or replacement cost of the
                the lost, damaged, or destroyed                    damaged property to settle upon the amount of
                property with material or property of like         loss, then either of us may demand an appraisal
                kind and quality or its functional                 of the loss. In this event, the named insured and
                equivalent; and
                                                                   we shall each choose a competent and impartial
          b. Take all or any part of the damaged                   appraiser within 20 days after receiving a written
                property at the value we agree upon or             request from the other. The two appraisers will
                its appraised value.                               choose an umpire. If they cannot agree upon an
    6.   The insurance adjuster whom we hire to                    umpire within 15 days, the named insured or we
          investigate your claim may furnish you with              may request that the choice be made by a ] udge
MSP-RFL-POL (06-09)                                   Page 10 of 12                                          FM0009-0511
     or a court of record in the state where the insured       T.    Continuous Lake Flooding
     property is located. The appraisers will separately             1. If your insured building has been flooded by
     state the actual cash value, the replacement                        rising lake waters continuously for 90 days or
     cost, and the amount of loss to each item. If the                   more and it appears reasonably certain that
     appraisers submit a written report of an                            a continuation of this flooding will result in a
     agreement to us, the amount agreed upon will be                     covered loss to the insured building equal to
     the amount of the loss. If they fail to agree, they                 or greater than the limit of coverage that
     will submit their differences to the umpire. A                      applies to the described location plus the
     decision agreed to by any two will set the amount                   deductible, or the maximum payable under
     of actual cash value and loss, or if it applies, the                the Policy for any one building loss, we will
     replacement cost and loss. Each party will:                         pay you the lesser of these two amounts
     1. Pay its own appraiser; and                                       without waiting for the further damage to
     2. Bear the other expenses of the appraisal and                     occur if you sign a release agreeing to make
           umpire equally.                                               no further claim under this Policy;
P.   Loss Clause                                                         If the coverage term ends before the covered
     Payment of any loss under this Policy shall not                     building has been flooded continuously for
     reduce the amount of insurance applicable to any                    90 days, the provisions of this paragraph will
     other loss during the Policy term which arises out                  apply when the insured building suffers a
     of a separate occurrence of flood; provided that                    covered loss before the coverage term ends.
     all loss arising out of a continuous or protracted              2. If your insured building is subject to
     occurrence shall be deemed to constitute loss                       continuous lake flooding from a closed basin
     arising out of a single occurrence.                                 lake, you may elect to file a claim under
Q.   Action Against Us                                                   paragraph T.1. above or paragraph T.2. (A
     No action shall be brought unless there has been                    closed basin lake is a natural lake from
     compliance with the Policy provisions and the                       which water leaves primarily through
     action is started within one year after the date of                 evaporation and whose surface area now
     loss,                                                               exceeds or has exceeded 1 square mile at
R.   Subrogation                                                         any time in the recorded past. Most of the
     Whenever we make a payment for a loss under                         nation's closed basin lakes are in the
     this Policy, we are subrogated to your right to                     western half of the United States, where
     recover for that loss from any other person who                     annual      evaporation       exceeds    annual
     may be responsible for the loss. That means that                    precipitation and where lake levels and
     your right to recover for a loss that was partly or                 surface areas are subject to considerable
     totally caused by someone else is automatically                     fluctuation due to wide variations in the
     transferred to us, to the extent that we have paid                  climate. These lakes may overtop their
     you for the loss. We may require you to                             basins on rare occasions.) Under this
     acknowledge this transfer in writing. You also                      paragraph T.2., we will pay your claim as if
     agree to cooperate and assist us in our efforts to                  the building is a total loss even though it
     collect reimbursement from those persons or                         has not been continuously inundated for 90
     entities responsible for the loss. After the loss,                  days, subject to the following conditions:
     you may not give up our right to recover this                       a. Lake flood waters must damage or
     money or do anything that would prevent us from                           imminently threaten to damage your
     recovering it. If you make any claim against any                          building.
     person who caused your loss and recover any                         b. Before approval of your claim, you
     money, you must pay us back first, up to the                              must:
     amount we paid, before you may keep any of that                           (1) Agree to a claim payment that
     money.                                                                         reflects your buying back the
     If, in the event we collect from the persons                                   salvage on a negotiated basis;
     responsible for the loss in accordance with the                           (2) Grant the conservation easement
     transfer of your rights to us, we will retain all                              described       in    the    Federal
     sums collected up to the amount paid by us to                                  Emergency               Management
     you. If we collect more than we paid to you, we                                Agency's        (FEMA's)      "Policy
     will pay to you all sums collected in excess of the                            Guidance for Closed Basin Lakes,"
     amount paid less the costs of collection including                             to be recorded in the office of the
     your share of reasonable attorney fees and costs.                              local recorder of deeds. FEMA, in
     Liberalization Clause                                                          consultation with the community in
S.
     If we adopt any revision which would broaden the                               which the described location is
     coverage under this Policy without additional                                  situated, will identify on a map an
     premium within 60 days prior to or during the                                  area or areas of special
     Policy period, the broadened coverage will                                     consideration (ASC) in which there
     immediately apply to this Policy,                                              is a potential for flood damage

MSP-RFL-POL (06-09)                                  Page 11 of 12                                            FM0009-0511
                  from continuous lake flooding.                              recreational structures; and
                  FEMA will give the community the                       (3) Comply with paragraph T.1.
                  agreed-upon map showing the                                 above.
                  ASC. This easement will only                      c. If you are required to move the
                  apply to that portion of the                           building to a new location outside the
                  property in the ASC. It will allow                     ASC, we will make an initial payment
                  certain      agricultural         and                  equivalent to sixty percent (60%) of our
                  recreational uses of the land. The                     Limit of Liability. We will pay the
                  only structures that it will allow on                  remaining forty percent (40%) after you
                  any portion of the described                           have moved the building outside the
                  location within the ASC are                            ASC.
                  certain simple agricultural and




IN WITNESS WHEREOF, we have caused this Policy to be executed and attested; but this Policy shall not be valid
unless countersigned, where required, by our duly authorized agent.




                      SECRETARY                                                  P
                                                                                 SIDENTZ




MSP-RFL-POL (06-09)                                Page 12 of 12                                       FM0009-0511
                                            Mortgage Service Program




                                     EXCESS COVERAGE ENDORSEMENT


                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.



We will provide coverage when the named insured                           program that provides the primary insurance
requests a policy when the additional insured's                           coverage on the described location.
primary insurance coverage is not sufficient to protect
the named insured's interest pursuant to the mortgage                 2. Excess Insurance        - means the flood
loan contract or Federal Flood Insurance law. This                        insurance policy issued to provide coverage
coverage will be excess insurance over the primary                        when the primary insurance flood coverage
insurance.                                                                is exhausted.

Coverage shall be provided under this Endorsement                                  VII— DEDUCTIBLES
when the loss exceeds the greater of the amount of all
other existing insurance in effect at the time of loss and       Paragraph A. is deleted and replaced by the following:
then only for the amount of such excess, subj ect to the
limits stated in the attached Additional Insured                      A. When a loss is covered under this Policy, we
Endorsement.                                                              will pay only that part of the loss that exceeds
                                                                          your deductible amount, sub] ect to the Limit of
                   II— DEFINITIONS                                        Liability that applies. The deductible will be
                                                                          the amount of insurance of any primary
For purposes of this Endorsement, the following                           insurance policy that applies to the described
definitions shall also apply:                                             location.

    1. Primary Insurance        means the flood
                                 -



        insurance policy issued under the National
        Flood Insurance Program (NFIP) or a similar



All other terms and conditions of the Policy remain the same.




MSP-RCFL-EXC-END (06-09)                                Page 1 of 1                                             FMOO12-0511
                                      Mortgage Service Program
                                  Residential Property Flood Coverage

                               FLORIDA AMENDATORY ENDORSEMENT

                THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

Policy form MSP-RFL-POL is changed.                               a. If the property situated at the
                                                                     described location is not eligible for
                 II— DEFINITIONS                                     coverage; or
                                                                  b. If the premium is not paid upon our
B. 21. Pollutants is deleted and replaced by the                     final demand.
    following:
                                                            F. Cancellation, 1.c. and 2. Non-Renewal are
    21. Pollutants. Pollutants means any solid,                deleted and replaced by the following:
        liquid, gaseous, or thermal irritant or
        contaminant, including smoke, vapor, soot,                c. We may cancel this Policy for only the
        fumes, acids, alkalis, chemicals and waste.                  reasons stated in this Condition by
        Waste includes materials to be recycled,                     mailing notice of cancellation to the
        reconditioned, or reclaimed,                                 named insured at the address shown
                                                                     in          the      Additional      Insured
           VIII— GENERAL CONDITIONS                                  Endorsement or by delivering the
                                                                     notice. The notice will include the
D. Concealment or Fraud and Voidance of                              reasons for cancellation.
    Coverage is deleted and replaced by the                          (1) If this Policy has been in effect for
    following:                                                            90 days or less, we may cancel this
                                                                          Policy by notifying the named
D. Concealment or Fraud and Voidance of                                   insured, at least:
    Coverage                                                              (a) 10 days before the effective
    1. With respect to all insureds under this                                 date of cancellation if we
       Policy, coverage for any described                                      cancel for nonpayment of
       location:                                                               premium; or
        a. May be void;                                                   (b) 20 days before the effective
        b. May have no legal force or effect;                                  date of cancellation if we
        c. May not be renewed; and                                             cancel for reasons other than
        d. May not be replaced by a new Policy;                                nonpayment         of     premium,
       If, before or after a loss, you or any other                            except       we     may      cancel
       insured have at any time:                                               immediately;
             (1) Intentionally      concealed      or                          1) if there has been a material
                  misrepresented any material fact or                               misstatement                or
                  circumstance;                                                     misrepresentation;
             (2) Engaged in fraudulent conduct; or                             2) or failure to comply with
             (3) Made false statements relating to                                  underwriting requirements
                  this Policy,                                                      established by us.
    2. This Policy may be void as of the date the                    (2) If this Policy has been in effect for
       wrongful acts described in VIII D.1. above
                                       -
                                                                          more than 90 days:
       were committed.                                                    (a) we may cancel this Policy only
    3. Fines, civil penalties, and imprisonment                                for one or more of the following
        under applicable federal laws may also                                 reasons:
        apply to the acts of fraud or concealment                              1) Nonpayment of premium;
        described above.                                                       2) The Policy was obtained by
    4. This Policy may also be void for reasons                                     a material misstatement;
        other than fraud, misrepresentation, or                                3) There has been a failure to
        wrongful act. This Policy may be void from                                  comply with underwriting
        its inception and may have no legal force                                   requirements       established
        under the following conditions:                                             by us within 90 days of the
                                                                                    effective date of coverage;




MSP-RFL-END-FL (06-13)                             Page 1 of 3                                         FM0089-0913
                   4) There        has     been      a                 b. If we fail to give the named insured
                        substantial change in the                         the 100 days notice, this Policy will
                        risk covered by the Policy;                       remain in effect until:
                   5) The cancellation is for all                         (1) The effective date of replacement
                        insureds       under     such                         coverage; or
                        policies for a given class of                     (2) The expiration of a period of days
                        insureds; or                                          after the notice is given equal to the
                   6) The cancellation of some                                required notice period;
                        or all of our policies is                         Whichever is earlier.
                        necessary to protect the
                        best interests of the public          I.   Requirements in Case of Loss, 1.c. is deleted
                        or policyholders and such                  and replaced by the following:
                        cancellation is approved
                        by the Florida Office of                       c. Permit us to examine the damaged
                        Insurance Regulation.                             property as often as we reasonably
              (b) If we cancel this Policy for any                        require. However, if we require access
                   of these reasons, we will notify                       to you or to the insured property that
                   the named insured at least:                            is the subj ect of a claim, we must
                  1) 10        days     before    the                     provide at least 48 hours notice to you,
                       effective        date         of                   your     public   adj uster   or    legal
                       cancellation if we cancel                          representative before scheduling a
                       for       nonpayment          of                   meeting with you or prior to conducting
                       premium; or                                        an onsite inspection of the insured
                  2) 100        days     before   the                     property. You may deny access to the
                       effective        date         of                   insured property if the notice has not
                       cancellation or by June 1, if                      been provided or you may waive the
                       cancellation      would      be                    48-hour notice.
                       effective between June 1
                       and         November          1,       K. Loss Payment. Item 1. is deleted and replaced
                       whichever is earlier if we                by the following:
                       cancel for reasons other
                       than       nonpayment         of            1. We will ad] ust all losses with the named
                       premium.                                       insured. Provided you have complied with
          (3) If we fail to give the named                            all the terms of this Policy, we will pay for
              insured the 20 days or 100 days                         covered loss or damage upon the earliest
              notice, this Policy will remain in                      of the following:
              effect until:                                           a. Within 20 days after we receive your
              (a) The        effective     date      of                    proof of loss and reach written
                   replacement coverage; or                                agreement with the named insured;
              (b) The expiration of a period of                       b. Within 60 days after we receive your
                   days after the notice is given                          proof of loss and:
                   equal to the required notice                            (1) There is an entry of a final court
                   period;                                                       judgment; or
              Whichever is earlier.                                        (2) There is a filing of an approved
                                                                                award with us; or
   2. Non-Renewal                                                     c. Within 90 days of receiving notice of an
      a. If we decide not to renew this Policy we                          initial, reopened or supplemental claim,
         will give the named insured written                               unless we deny the claim during that
         notice of non-renewal not less than 100                           time or factors beyond our control
         days before the end of the policy period                          reasonably prevent such payment. If a
         or by June 1, if non-renewal would be                             portion of the claim is denied, then the
         effective    between    June    1 and                             90-day time period for payment of claim
         November 1, whichever is earlier. This                            relates to the portion of the claim that is
         notice will be mailed or delivered to the                         not denied.
         named insured, at the address shown
         in      the      Additional      Insured                  Item 3. is deleted in its entirety.
         Endorsement and will state the reason
         for non-renewal.




MSP-RFL-END-FL (06-13)                               Page 2 of 3                                            FM0089-0913
0. Appraisal is deleted and replaced by the                          within 15 days, the named insured or we
    following:                                                       may request that the choice be made by a
                                                                     j udge or a court of record in the state where
0. Mediation or Appraisal                                            the insured property is located. The
    If we fail to agree with the named insured on the                appraisers will separately state the actual
    actual cash value or replacement cost of the                     cash value, the replacement cost, and the
    damaged property to settle upon the amount of                    amount of loss to each item. If the appraisers
    loss, then either of us may request:                             submit a written report of an agreement to us,
    1. A Mediation of the loss in accordance with the                the amount agreed upon will be the amount of
        rules established by the Florida Department                  the loss. If they fail to agree, they will submit
        of Financial Services. The loss amount must                  their differences to the umpire. A decision
        be $500 or more, prior to application of the                 agreed to by any two will set the amount of
        deductible; or there must be a difference of                 actual cash value and loss, or if it applies,
        $500 or more between the loss settlement                     the replacement cost and loss.
        amount we offer and the loss settlement                      Each party will:
        amount the named insured requests. The                       a. pay its own appraiser; and
        settlement in the course of mediation is                     b. bear the other expenses of the appraisal
        binding only if the named insured and we                          and umpire equally.
        agree, in writing, on a settlement, and the                  If there is an appraisal, we will still retain our
        named insured has not rescinded the                          right to deny the claim.
        settlement within 3 business days after
        reaching settlement. The named insured                       However, the named insured is not required
        may not rescind the settlement after cashing                 to submit to, or participate in, any appraisal of
        or depositing the settlement check or draft we               the loss as a precondition to action against us
        provided to the named insured.                               for failure to pay the loss, if we:
                                                                     a. requested mediation and the named
       We will pay the cost of conducting any                             insured or we rejected the mediation
       mediation conference, except when the                              result; or
       named insured fails to appear at a                            b. failed to notify the named insured of the
       conference. That conference will then be                           named insured's right to participate in
       rescheduled upon the named insured's                               the mediation program.
       payment of the mediator's fee for that
       rescheduled conference. However, if we fail           Q. Action Against Us is deleted and replaced by the
       to appear at a mediation conference, we will              following:
       pay the actual cash expenses the named
       insured incurs in attending the conference            Q. Action Against Us
       and also pay the mediator's fee for the                   No action shall be brought unless there has been
       rescheduled conference.                                   compliance with the Policy provisions and the
    2. An appraisal of the loss. In this event, the              action is started within five years after the date of
       named insured and we shall each choose a                  loss.
       competent and impartial appraiser within 20
       days after receiving a written request from the
       other. The two appraisers will choose an
       umpire. If they cannot agree upon an umpire


All other terms and conditions of the Policy remain the same.




MSP-RFL-END-FL (06-13)                              Page 3 of 3                                             FM0089-0913
EXHIBIT "B"
       Insured: Luchy Reeder
      Property: 6008 Alligator Lake Shore West
                  St. Cloud, FL 34771


   Claim Rep.:     Insurance Litigation Group                                  Business: (786) 529-0090
     Business:     1500 N. E. 162nd Street
                   Miami, FL 33162


Claim Number:                             Policy Number:                           Type of Loss: Wind Damage

 Date of Loss:     9/9/2017 12:00 AN'l                Date Received:
Date Inspected:                                        Date Entered:   8/8/2019 12:00 AIVI

     Price List:FLOR8XJTJL19
                Restoration/Service/Remodel
     Estimate: REEDER WATER
                                                               REEDER_WATER
 REEDER_WATER

 DESCRIPTION                                   QUANTITY UNIT PRICE                 TAX        O&P         RCV DEPREC.                    ACV
 1. Additional Living Exepense                    120.00 EA        175.00           0.00       0.00   21,000.00          (0.00)      21,000.00
 2. Job-site moving/storage container -20'          4.00 MO        189.00          56.70    162.54      975.24           (0.00)         975.24
 long per month
      -



 3. Job-site cargo container - pickup/del.          4.00 EA           99.40        29.82     85.48      512.90           (0.00)         512.90
 (each way) 16-40'
 4. R&R Patio/pool Enclosure Rescreen
                                 -              3,133.00 SF            1.34        96.34    858.90     5,153.46          (0.00)       5,153.46
 5. Dumpster load Approx. 40 yards, 7-8
                        -                           2.00 EA        625.00           0.00    250.00     1,500.00          (0.00)       1,500.00
 tons of debris
 6. Dry-Out Electrical Increase                     1.00 EA      1,413.30           0.00       0.00    1,413.30          (0.00)       1,413.30

 Total: REEDER WATER                                                            182.86     1,356.92   30,554.90               0.00   30,554.90
                                                                   Main Level
 Main Level

 DESCRIPTION                                   QUANTITY UNIT PRICE                 TAX        O&P         RCV        DEPREC.             ACV
 7. Boat Dock                                       1.00 EA            0.00         0.00       0.00        0.00          (0.00)           0.00
 8. R&R 2" x4" lumber (.667 BF per LF)          1,500.00 LF            2.84        65.25    865.06     5,190.31          (0.00)       5,190.31
 9. R&R Deck / Exterior guard rail Newel -         18.00 EA        136.00          18.58    493.32     2,959.90          (0.00)       2,959.90
 post Labor only
     -



 10. 6" x 6" x 14' fir/larch post material
                    -                -              6.00 EA           81.69        36.76    105.38      632.28           (0.00)         632.28
 only
 11. Carpenter - GeneralFramer - perhour           48.00 FIR          71.72         0.00    688.52     4,131.08          (0.00)       4,131.08

 Total: Main Level                                                              120.59     2,152.28   12,913.57               0.00   12,913.57




                                         Entry/Foyer                                                                                 Height: 8'
    I-11' 11          112'3"-I
                                                       283.67 SF Walls                                135.97 SF Ceiling
   JDL_ii'r'                                           419.64 SF Walls & Ceiling                      135.97 SF Floor
     V      Entry/Foyer     Lc
                                                        15.11 SY Flooring                              33.17 LF Floor Perimeter
               184"
  IF[                                                   51.50 LF Ceil. Perimeter


 Missing Wall                                            18'4" X 8'                        Opens into DINING-ROOM

 DESCRIPTION                                   QUANTITY UNIT PRICE                 TAX        O&P         RCV        DEPREC.             ACV
 12. Contents - move out then reset - Extra         1.00 EA        143.47           0.00     28.70      172.17           (0.00)         172.17
 large room
 13. Providebox,packingpaper&tape -                 5.00 EA            4.19         1.57      4.52       27.04           (0.00)          27.04
 large size
 14. Providebox,packingpaper&tape -                12.00 EA            3.15         2.84       8.12      48.76           (0.00)          48.76
 medium size
 15. Bubble Wrap - Add-oncostforfragile           250.00 LF            0.22         4.13     11.82        70.95          (0.00)          70.95
 items

REEDER_WATER                                                                                                      8/19/2019               Page: 2
                                                             CONTINUED Entry/Foyer
                                                                           -




 DESCRIPTION                                   QUANTITY UNIT PRICE              TAX        O&P        RCV DEPREC.                   ACV
 16. R&R 1/2" drywall-hung, taped,               283.67 SF          2.35        10.00    135.34     811.97           (0.00)       811.97
 floated, ready for paint
 17. R&R 5/8" drywall-hung, taped,               135.97 SF          2.43         5.30     67.14     402.85           (0.00)       402.85
 floated, ready for paint
 18. Texturedrywall - heavyhandtexture           135.97 SF          0.80         1.43     22.04     132.25           (0.00)       132.25
 19. Texturedrywall - machine                    283.67 SF          0.43         0.85     24.58     147.41           (0.00)       147.41
 20. Seal the walls and ceiling w/latex          419.64 SF          0.47         2.20     39.88     239.31           (0.00)       239.31
 based stain blocker one coat
                    -


 21. Seal/prime then paint the walls and         419.64 SF          0.75         5.04     63.94     383.71           (0.00)       383.71
 ceiling (2 coats)
 22. R&R Baseboard -4 1/4"                        33.17LF           4.12         4.53     28.24     169.43           (0.00)       169.43
 23. Seal&paintbaseboard,oversized -              33.17LF           1.78         0.50     11.90      71.44           (0.00)        71.44
 three coats
 24. R&R Tile floor covering High grade
                              -                  135.97 SF         10.64        58.74    301.10    1,806.56          (0.00)      1,806.56
 25. Remove Additional labor to remove           135.97 SF          1.67         0.00     45.42     272.49           (0.00)       272.49
 tile from concrete slab
 26. Floor leveling cement - Average             135.97 SF          1.52         9.69     43.28     259.64           (0.00)       259.64
 27. Maskandprepforpaint - plastic,               84.67LF           1.12         1.65     19.30     115.78           (0.00)       115.78
 paper, tape (per LF)
 28. Floorprotection - self-adhesive plastic     135.97 SF          0.50         1.22     13.84      83.05           (0.00)        83.05
 film
 29. Final cleaning construction
                    -             -              135.97 SF          0.22         0.00      5.98      35.89           (0.00)        35.89
 Residential
 30. Windowblind - horizontalorvertical -          2.00 EA         28.81         0.00     11.52      69.14           (0.00)        69.14
 Detach & reset
 31. Windowdrapery - hardware - Detach             1.00 EA         28.81         0.00      5.76      34.57           (0.00)        34.57
 & reset
 32. Detach & Reset Outlet                         3.00 EA         15.90         0.00      9.54      57.24           (0.00)        57.24
 33. Detach & Reset Ceiling fan without            1.00 EA        157.86         0.00     31.58     189.44           (0.00)       189.44
 light
 34. Clean ceiling fan w/out light                 1.00 EA         14.73         0.00      2.94      17.67           (0.00)        17.67
 35. R&R French door, 8' -Exterior-metal-          1.00 EA        968.28        63.33    206.32    1,237.93          (0.00)      1,237.93
 insul.- pre-hung unit

 Totals: Entry/Foyer                                                           173.02   1,142.80   6,856.69               0.00   6,856.69




REEDER_WATER                                                                                                  8/19/2019             Page: 3
                                            Dining Room                                                                                 Height: 7'

                                                          185.50 SF Walls                                204.00 SF Ceiling
                                                          389.50 SF Walls & Ceiling                      204.00 SF Floor
                                                           22.67 SY Flooring                              26.50 LF Floor Perimeter
                                                           26.50 LF Ceil. Perimeter


 Missing Wall                                               14'X 7'                           Opens into KITCHEN
 Missing Wall                                               18'4" X 7'                        Opens into ENTRY-FOYER

 DESCRIPTION                                      QUANTITY UNIT PRICE                 TAX       O&P          RCV DEPREC.                    ACV
 36. Contents - moveoutthenreset                      1.00 EA            47.83         0.00       9.56      57.39           (0.00)          57.39
 37. Providebox,packingpaper&tape -                   2.00 EA             4.19         0.63      1.80       10.81           (0.00)          10.81
 large size
 38. Providebox,packingpaper&tape -                  12.00 EA             3.15         2.84      8.12       48.76           (0.00)          48.76
 medium size
 39. R&R 1/2" drywall hung, taped,
                            -                       185.50 SF             2.35         6.54     88.48      530.95           (0.00)         530.95
 floated, ready for paint
 40. R&R 5/8" drywall hung, taped,
                            -                       204.00 SF             2.43         7.96    100.74      604.42           (0.00)         604.42
 floated, ready for paint
 41. Texturedrywall - heavyhandtexture              204.00 SF             0.80         2.14     33.06      198.40           (0.00)         198.40
 42. Texturedrywall - machine                       185.50 SF             0.43         0.56     16.08       96.41           (0.00)          96.41
 43. Seal the walls and ceiling w/latex             389.50 SF             0.47         2.05     37.04      222.16           (0.00)         222.16
 based stain blocker one coat
                    -



 44. Seal/prime then paint the walls and            389.50 SF             0.75         4.67     59.36      356.16           (0.00)         356.16
 ceiling (2 coats)
 45. R&R Baseboard -4 1/4"                           26.50 LF             4.12         3.62     22.56      135.37           (0.00)         135.37
 46. Seal&paintbaseboard,oversized -                 26.50 LF             1.78         0.40       9.52      57.09           (0.00)          57.09
 three coats
 47. R&R Tile floor covering - High grade           204.00 SF            10.64        88.13    451.74     2,710.43          (0.00)       2,710.43
 48. Remove Additional labor to remove              204.00 SF             1.67         0.00     68.14      408.82           (0.00)         408.82
 tile from concrete slab
 49. Floor leveling cement Average
                                -                   204.00 SF             1.52        14.54     64.92      389.54           (0.00)         389.54
 50. Maskandprepforpaint - plastic,                  53.00 LF             1.12         1.03     12.08       72.47           (0.00)          72.47
 paper, tape (per LF)
 51. Floor protection self-adhesive plastic
                        -                           204.00 SF             0.50         1.84     20.76      124.60           (0.00)         124.60
 film
 52. Final cleaning construction
                    -                   -           204.00 SF             0.22         0.00      8.98       53.86           (0.00)          53.86
 Residential
 53. Windowblind - horizontalorvertical -             1.00 EA            28.81         0.00       5.76      34.57           (0.00)          34.57
 Detach & reset
 54. Windowdrapery - hardware - Detach                1.00 EA            28.81         0.00       5.76      34.57           (0.00)          34.57
 & reset
 55. Detach & Reset Hanging light fixture             1.00 EA            44.33         0.00      8.86       53.19           (0.00)          53.19
 56. Cleanlightfixture - highdetail                   1.00 EA            17.98         0.01      3.60       21.59           (0.00)          21.59
 57. Detach & Reset Outlet                            3.00 EA            15.90         0.00       9.54      57.24           (0.00)          57.24
 58. Remove Security system key pad -                 1.00 EA             2.70         0.00      0.54         3.24          (0.00)           3.24
 59. Install Security system key pad
                                -                     1.00 EA            89.38         0.00     17.88      107.26           (0.00)         107.26

 Totals: Dining Room                                                              136.96      1,064.88    6,389.30               0.00    6,389.30


REEDER_WATER                                                                                                         8/19/2019               Page: 4
                                                Kitchen                                                                                 Height: 7'

                                                              308.00 SF Walls                               208.83 SF Ceiling
                                                              516.83 SF Walls & Ceiling                     208.83 SF Floor
                                                               23.20 SY Flooring                             44.00 LF Floor Perimeter
                                                               44.00 LF Ceil. Perimeter


  Missing Wall                                                   14' X 7'                         Opens into DINING-ROOM

                                                Subroom: Room2 (1)                                                                      Height: 7'

                                                               70.00 SF Walls                                 6.00 SF Ceiling
                                                               76.00 SF Walls & Ceiling                       6.00 SF Floor
                                                                 0.67 SY Flooring                            10.00 LF Floor Perimeter
                                                               10.00 LF Ceil. Perimeter



  DESCRIPTION                                           QUANTITY UNIT PRICE               TAX       O&P         RCV DEPREC.                 ACV
  60. Contents move out then reset Extra
               -                                -           1.00 EA         143.47         0.00     28.70     172.17           (0.00)      172.17
  large room
  61. Provide box, packing paper & tape             -       2.00 EA           4.19         0.63      1.80      10.81           (0.00)       10.81
  large size
  62. Provide box, packing paper & tape             -      15.00 EA           3.15         3.54     10.16      60.95           (0.00)       60.95
  medium size
  63. Bubble Wrap Add-on cost for fragile
                    -                                     350.00 LF           0.22         5.78     16.56      99.34           (0.00)       99.34
  items
  64. R&R 1/2" drywall hung, taped,
                                -                         378.00 SF           2.35        13.32    180.32    1,081.94          (0.00)    1,081.94
  floated, ready for paint
  65. R&R 5/8" drywall hung, taped,
                                -                         214.83 SF           2.43         8.38    106.08     636.49           (0.00)      636.49
  floated, ready for paint
  66. Texture drywall heavy hand texture
                            -                             214.83 SF           0.80         2.26     34.84     208.96           (0.00)      208.96
  67. Texture drywall machine
                            -                             378.00 SF           0.43         1.13     32.72     196.39           (0.00)      196.39
  68. Seal the walls and ceiling w/latex                  592.83 SF           0.47         3.11     56.34     338.08           (0.00)      338.08
  based stain blocker one coat
                        -



  69. Seal/prime then paint the walls and                 592.83 SF           0.75         7.11     90.34     542.07           (0.00)      542.07
  ceiling (2 coats)
  70. R&R Baseboard 4 1/4"  -                              54.00 LF           4.12         7.37     45.98     275.83           (0.00)      275.83
  71. Seal & paint baseboard, oversized             -      54.00 LF           1.78         0.81     19.38     116.31           (0.00)      116.31
  three coats
  72. R&R Tile floor covering High grade-                 214.83 SF          10.64        92.81    475.72    2,854.32          (0.00)    2,854.32
  73. Remove Additional labor to remove                   214.83 SF           1.67         0.00     71.76     430.53           (0.00)      430.53
  tile from concrete slab
  74. Floor leveling cement Average -                     214.83 SF           1.52        15.31     68.36     410.21           (0.00)      410.21
 75. Mask and prep for paint plastic,   -                 108.00 LF           1.12         2.11     24.62     147.69           (0.00)      147.69
 paper, tape (per LF)
 76. Floor protection self-adhesive plastic
                            -                             214.83 SF           0.50         1.93     21.86     131.21           (0.00)      131.21
 film
 77. Final cleaning construction
                     -                      -             214.83 SF           0.22         0.00      9.46      56.72           (0.00)       56.72
 Residential
 78. Recessed light fixture Detach & reset
                                    -                       6.00 EA          92.93         0.00    111.52     669.10           (0.00)      669.10
 entire unit
 79. Clean light fixture                                    6.00 EA           8.99         0.03     10.78      64.75           (0.00)       64.75
REEDER WATER                                                                                                            8/19/2019            Page: 5
                                                                  CONTINUED - Kitchen




 DESCRIPTION                                        QUANTITY UNIT PRICE               TAX        O&P         RCV DEPREC.                 ACV
 80. Detach & Reset Hanging light fixture               1.00 EA        44.33           0.00       8.86       53.19          (0.00)       53.19
 81. Cleanlightfixture - highdetail                     2.00 EA        17.98           0.02       7.20      43.18           (0.00)       43.18
 82. R&R Cabinetry upper (wall) units
                            -                   -      15.75 LF       184.09      165.98       613.08     3,678.48          (0.00)    3,678.48
 High grade
 83. R&R Cabinetry - lower (base) units -              10.17LF        239.86      149.79       517.84     3,107.01          (0.00)    3,107.01
 High grade
 84. R&RCabinetknoborpull - High                       20.00 EA        12.59          10.29     52.42      314.51           (0.00)      314.51
 grade
 85. R&R Countertop flat laid plastic
                                -                      14.25 LF        46.94          32.38    140.26      841.54           (0.00)      841.54
 laminate High grade
          -



 86. Refrigerator - Remove&reset                        1.00 EA        34.60           0.00       6.92      41.52           (0.00)       41.52
 87. Range electric Remove & reset
              -             -                           1.00 EA        34.60           0.00       6.92      41.52           (0.00)       41.52
 88. Detach & Reset Ground fault                        1.00 EA        15.90           0.00       3.18      19.08           (0.00)       19.08
 interrupter (GFI) outlet
 89. R&R Ceramic/porcelain tile High     -             36.00 SF        10.59          15.71     79.38      476.33           (0.00)      476.33
 grade
 90. Add-on for tile backsplash installation           36.00 SF         5.41           0.00     38.96      233.72           (0.00)      233.72
 91. R&RSinkfaucet - Kitchen                            1.00 EA       264.21          13.29     55.50      333.00           (0.00)      333.00
 92. R&RP-trap assembly - ABS (plastic)                 1.00 EA        61.21           0.45     12.34       74.00           (0.00)       74.00
 93. R&R Angle stop valve                               5.00 EA        35.98           2.70     36.52      219.12           (0.00)      219.12
 94. R&R Plumbing fixture supply line                   5.00 EA        22.38           2.10     22.80      136.80           (0.00)      136.80
 95. Garbagedisposer - Detach&reset                     1.00 EA       142.09           0.00     28.42      170.51           (0.00)      170.51
 96. Dishwasher - Detach&reset                          1.00 EA       241.68           0.00     48.34      290.02           (0.00)      290.02
 97. Rangehood - Detach&reset                           1.00 EA        76.83           0.00     15.36        92.19          (0.00)       92.19
 98. Detach & Reset Outlet                              6.00 EA        15.90           0.00     19.08      114.48           (0.00)      114.48
 99. Interiordoor - Detach&reset                        2.00 EA        73.67           0.12     29.48      176.94           (0.00)      176.94
 100. R&RBifold door- Colonist- Single                  1.00 EA       121.37           4.45     25.18      151.00           (0.00)      151.00
 101. Paint door slab only -2 coats (per                2.00 EA        29.21           0.98     11.88       71.28           (0.00)       71.28
 side)
 102 R&R Sink double High grade                         1.00 EA       503.92          28.65    106.52      639.09           (0.00)      639.09

 Totals: Kitchen                                                                  592.54      3,303.74   19,822.38           0.00    19,822.38




                                             Bedroom                                                                                 Height: 7'

                                                          351.17 SF Walls                                152.42 SF Ceiling
                                                          503.58 SF Walls & Ceiling                      152.42 SF Floor
                  Bedroom
                            J       '[                     16.94 SY Flooring                              50.17 LF Floor Perimeter
                                                           50.17 LF Ceil. Perimeter
                     1-5' 4-I
                             I

 DESCRIPTION                                        QUANTITY UNIT PRICE               TAX        O&P         RCV DEPREC.                 ACV
REEDER WATER                                                                                                         8/19/2019            Page: 6
                                                           CONTINUED Bedroom
                                                                         -




 DESCRIPTION                                 QUANTITY UNIT PRICE               TAX      O&P        RCV DEPREC.                    ACV

 103. Contents - moveoutthenreset - Extra        1.00 EA       143.47           0.00    28.70    172.17           (0.00)         172.17
 large room
 104. Providebox,packingpaper&tape -             6.00 EA         4.19           1.89     5.40     32.43           (0.00)          32.43
 large size
 105. Providebox,packingpaper&tape -            15.00 EA         3.15           3.54    10.16     60.95           (0.00)          60.95
 medium size
 106. Bubble Wrap - Add-oncostfor              250.00 LF         0.22           4.13    11.82     70.95           (0.00)          70.95
 fragile items
 107. R&R 1/2 " drywall -hung, taped,          175.58 SF         2.35           6.19    83.76    502.56           (0.00)         502.56
 floated, ready for paint
 108. R&R 5/8" drywall hung, taped,
                         -                      76.21 SF         2.43           2.97    37.64    225.80           (0.00)         225.80
 floated, ready for paint
 109. Texturedrywall - heavyhandtexture        152.42 SF         0.80           1.60    24.70    148.24           (0.00)         148.24
 110. Texturedrywall -machine                  351.17 SF         0.43           1.05    30.42    182.47           (0.00)         182.47
 111. Seal the walls and ceiling w/latex       503.58 SF         0.47           2.64    47.86    287.18           (0.00)         287.18
 based stain blocker one coat
                    -



 112. Seal/prime then paint the walls and      503.58 SF         0.75           6.04    76.74    460.47           (0.00)         460.47
 ceiling (2 coats)
 113. R&R Baseboard -4 1/4"                     50.17 LF         4.12           6.85    42.72    256.27           (0.00)         256.27
 114. Seal& paint baseboard, oversized-         50.17 LF         1.78           0.75    18.02    108.07           (0.00)         108.07
 three coats
 115. R&R Tile floor covering - Highgrade      152.42 SF        10.64          65.85   337.54   2,025.14          (0.00)       2,025.14
 116. Remove Additional labor to remove        152.42 SF         1.67           0.00    50.90    305.44           (0.00)         305.44
 tile from concrete slab
 117. Floor leveling cement - Average          152.42 SF         1.52          10.86    48.52    291.06           (0.00)         291.06
 118. Maskandprepforpaint - plastic,           100.33 LF         1.12           1.96    22.88    137.21           (0.00)         137.21
 paper, tape (per LF)
 119. Floorprotection - self-adhesive          152.42 SF         0.50           1.37    15.52     93.10           (0.00)          93.10
 plastic film
 120. Final cleaning construction
                     -             -           152.42 SF         0.22           0.00     6.70     40.23           (0.00)          40.23
 Residential
 121. Windowblind - horizontalorvertical -       2.00 EA        28.81           0.00    11.52     69.14           (0.00)          69.14
 Detach & reset

 Totals: Bedroom                                                             117.69    911.52   5,468.88               0.00    5,468.88




                                    Closet                                                                                    Height: 7'

                                                   177.33 SF Walls                              24.11 SF Ceiling
                                                   201.44 SF Walls & Ceiling                    24.11 SF Floor
                                                      2.68 SY Flooring                          25.33 LF Floor Perimeter
                                                    25.33 LF Ceil. Perimeter




REEDER_WATER                                                                                               8/19/2019               Page: 7
 DESCRIPTION                                 QUANTITY UNIT PRICE               TAX      O&P       RCV DEPREC.                     ACV
 122. Shelving - wire(vinylcoated) -            10.67LF          8.74           0.00    18.66    111.92           (0.00)         111.92
 Detach & reset
 123. Bifold door set (4 slabs only)
                        -               -        1.00 EA        38.11           0.00     7.62     45.73           (0.00)          45.73
 Double Detach & reset
 124. Contents - moveoutthenreset                1.00 EA        47.83           0.00     9.56     57.39           (0.00)          57.39
 125. Providebox,packingpaper&tape -             3.00 EA         4.19           0.94     2.70     16.21           (0.00)          16.21
 large size
 126. Provide wardrobe box & tape large
                                    -            2.00 EA        17.73           2.66     7.64     45.76           (0.00)          45.76
 size
 127. R&R 1/2" drywall hung, taped,
                                -              177.33 SF         2.35           6.25    84.60    507.57           (0.00)         507.57
 floated, ready for paint
 128. R&R5/8' drywall - hung, taped,            24.11 SF         2.43           0.94    11.88     71.40           (0.00)          71.40
 floated, ready for paint
 129. Texture drywall - heavy hand texture      24.11 SF         0.80           0.25     3.92     23.46           (0.00)          23.46
 130. Texture drywall machine
                            -                  177.33 SF         0.43           0.53    15.36     92.14           (0.00)          92.14
 131. Seal the walls and ceiling w/latex       201.44 SF         0.47           1.06    19.16    114.90           (0.00)         114.90
 based stain blocker one coat
                    -



 132. Seal/prime then paint the walls and      201.44 SF         0.75           2.42    30.70    184.20           (0.00)         184.20
 ceiling (2 coats)
 133. R&R Baseboard -4 1/4"                     25.33 LF         4.12           3.46    21.58    129.40           (0.00)         129.40
 134. Seal&paintbaseboard,oversized -           25.33 LF         1.78           0.38     9.10     54.57           (0.00)          54.57
 three coats
 135. R&RTilefloorcovering - Highgrade          24.11 SF        10.64          10.42    53.38    320.33           (0.00)         320.33
 136. Remove Additional labor to remove         24.11 SF         1.67           0.00     8.06     48.32           (0.00)          48.32
 tile from concrete slab
 137. Floor leveling cement - Average           24.11 SF         1.52           1.72     7.68     46.05           (0.00)          46.05
 138. Maskandprepforpaint - plastic,            50.67 LF         1.12           0.99    11.56     69.30           (0.00)          69.30
 paper, tape (per LF)
 139. Floorprotection - self-adhesive           24.11 SF         0.50           0.22     2.46     14.74           (0.00)          14.74
 plastic film
 140. Final cleaning construction
                     -              -           24.11 SF         0.22           0.00     1.06      6.36           (0.00)           6.36
 Residential

 Totals: Closet                                                                32.24   326.68   1,959.75               0.00    1,959.75




                                    Bathroom                                                                                  Height: 7'

                                                   182.00 SF Walls                              40.00 SF Ceiling
                                                   222.00 SF Walls & Ceiling                    40.00 SF Floor
                                                      4.44 SY Flooring                          26.00 LF Floor Perimeter
                                                    26.00 LF Ceil. Perimeter



 DESCRIPTION                                 QUANTITY UNIT PRICE               TAX      O&P       RCV         DEPREC.             ACV
 141. Toilet - Detach&reset                      1.00 EA       215.69           0.42    43.22    259.33           (0.00)         259.33
 142. Detach & Reset Light bar -4lights          1.00 EA        44.33           0.00     8.86     53.19           (0.00)          53.19
 143. Cleanlightfixture - highdetail             1.00 EA        17.98           0.01     3.60     21.59           (0.00)          21.59
 144. Mirror - plateglass - Detach&reset         6.00 SF         5.18           0.00     6.22     37.30           (0.00)          37.30
 145. R&RVanity - Highgrade                      2.25 LF       236.48          32.57   112.94    677.59           (0.00)         677.59
REEDER_WATER                                                                                               8/19/2019               Page: 8
                                                         CONTINUED Bathroom
                                                                       -




 DESCRIPTION                                QUANTITY UNIT PRICE             TAX        O&P        RCV DEPREC.                   ACV
 146. R&RCabinetknoborpull - High              3.00 EA        12.59          1.54       7.86     47.17           (0.00)        47.17
 grade
 147. Sink - Bar - solid surface material      1.00 EA       392.82         26.00     83.76     502.58           (0.00)       502.58
 148. R&RSinkfaucet - Bathroom                 1.00 EA       219.21          9.91     45.82     274.94           (0.00)       274.94
 149. R&R 1/2' drywall-hung, taped,           91.00 SF          2.35         3.21     43.42     260.48           (0.00)       260.48
 floated, ready for paint
 150. R&R 5/8" drywall - hung, taped,         40.00 SF          2.43         1.56     19.76     118.52           (0.00)       118.52
 floated, ready for paint
 151. Texturedrywall -heavyhandtexture        40.00 SF          0.80         0.42      6.48      38.90           (0.00)        38.90
 152. Texturedrywall -machine                 91.00 SF          0.43         0.27       7.88     47.28           (0.00)        47.28
 153. Seal more than the ceiling w/latex      85.50 SF          0.47         0.45      8.14      48.78           (0.00)        48.78
 based stain blocker one coat
                     -



 154. Seal/prime then paint more than the     85.50 SF          0.75         1.03     13.02      78.18           (0.00)        78.18
 ceiling (2 coats)
 155. R&R Baseboard -4 1/4"                    8.67 LF          4.12         1.18       7.38     44.28           (0.00)        44.28
 156. Seal&paintbaseboard,oversized -          8.67 LF          1.78         0.13      3.10      18.66           (0.00)        18.66
 three coats
 157. R&R Tile floor covering High grade
                                -             20.00 SF        10.64          8.64     44.28     265.72           (0.00)       265.72
 158. Remove Additional labor to remove       20.00 SF          1.67         0.00      6.68      40.08           (0.00)        40.08
 tile from concrete slab
 159. Floorlevelingcement - Average           40.00 SF          1.52         2.85     12.74      76.39           (0.00)        76.39
 160. Maskandprepforpaint - plastic,          52.00 LF          1.12         1.01     11.84      71.09           (0.00)        71.09
 paper, tape (per LF)
 161. Floorprotection - self-adhesive         40.00 SF          0.50         0.36      4.08      24.44           (0.00)        24.44
 plastic film
 162. R&R Tile shower- 121 to 150SF-           1.00 EA      2,194.00        94.79    457.76    2,746.55          (0.00)      2,746.55
 High grade
 163. R&RTileframedshowercurb - per            2.50 LF        57.91          3.75     29.72     178.25           (0.00)       178.25
 LF
 164. Showerpan - Large                        1.00 EA       200.89          5.02     41.18     247.09           (0.00)       247.09
 165. R&RCeramic/porcelaintile - High         52.00 SF        10.59         22.70    114.66     688.04           (0.00)       688.04
 grade
 166. R&R Shower faucet                        1.00 EA       240.07          9.75     49.98     299.80           (0.00)       299.80
 167. R&R 1/2" Cement board                   91.00 SF          3.31         9.83     62.20     373.24           (0.00)       373.24

 Totals: Bathroom                                                          237.40   1,256.58   7,539.46               0.00   7,539.46




REEDER_WATER                                                                                              8/19/2019             Page: 9
                                                   Laundry Area                                                                               Height: 7'

                                                                         231.00 SF Walls                            67.22 SF Ceiling
                                                                         298.22 SF Walls & Ceiling                  67.22 SF Floor
                                                                           7.47 SY Flooring                         33.00 LF Floor Perimeter
                                                                          33.00 LF Ceil. Perimeter



                                                   Subroom: Laundry Closet (1)                                                                Height: 7'

     I         Closet (l.
                                    Launthy,                             129.50 SF Walls
                                                                         148.25 SF Walls & Ceiling
                                                                                                                    18.75 SF Ceiling
                                                                                                                    18.75 SF Floor
                                                                           2.08 SY Flooring                         18.50 LF Floor Perimeter

     1.   LIA
              3'6" -I
                                                                          18.50 LF Ceil. Perimeter



 DESCRIPTION                                                       QUANTITY UNIT PRICE           TAX        O&P       RCV        DEPREC.          ACV
 168. Washing machine Remove & reset-                                  1.00 EA       28.83           0.00    5.76     34.59          (0.00)       34.59
 169. Dryer - Remove&reset                                             1.00 EA       25.96           0.00    5.20     31.16          (0.00)       31.16
 170. Contents move out then reset
                    -                                  -               1.00 EA       71.74           0.00   14.34     86.08          (0.00)       86.08
 Large room
 171. Provide box, packing paper & tape                    -           5.00 EA        4.19           1.57    4.52     27.04          (0.00)       27.04
 large size
 172. Provide box, packing paper & tape                    -           3.00 EA        3.15           0.71    2.04     12.20          (0.00)       12.20
 medium size
 173. Shelving wire (vinyl coated)
                    -                                  -               6.17 LF        8.74           0.00   10.78     64.71          (0.00)       64.71
 Detach & reset
 174. R&R 1/2" drywall hung, taped,  -                               180.25 SF        2.35           6.35   86.00    515.94          (0.00)      515.94
 floated, ready for paint
 175. Texture drywall machine   -                                    360.50 SF        0.43           1.08   31.22    187.32          (0.00)      187.32
 176. Seal the walls w/latex based stain                             360.50 SF        0.47           1.89   34.26    205.59          (0.00)      205.59
 blocker one coat
          -



 177. Seal/prime then paint the walls (2                             360.50 SF        0.75           4.33   54.94    329.65          (0.00)      329.65
 coats)
 178. R&R Baseboard -3 1/4"                                           51.50 LF        3.44           4.71   36.38    218.26          (0.00)      218.26
 179. Seal & paint baseboard three coats   -                          51.50 LF        1.66           0.54   17.20    103.23          (0.00)      103.23
 180. Remove Vinyl floor covering (sheet         85.97 SF          0.88                              0.00   15.14     90.79          (0.00)       90.79
 goods) High grade
          -



 181. Vinyl floor covering (sheet goods)         98.87 SF  -       3.95                          21.58      82.42    494.54          (0.00)      494.54
 High grade
 15 % waste added for Vinyl floor covering (sheet goods) High grade.         -



 182. Mask and prep for paint plastic,         -                     103.00 LF        1.12           2.01   23.48    140.85          (0.00)      140.85
 paper, tape (per LF)
 183. Floor protection self-adhesive
                                -                                     85.97 SF        0.50           0.77    8.76     52.52          (0.00)       52.52
 plastic film
 184. Final cleaning construction
                            -                      -                  85.97 SF        0.22           0.00    3.78     22.69          (0.00)       22.69
 Residential
 185. Window blind horizontal or vertical
                            -                                  -       2.00 EA       28.81           0.00   11.52     69.14          (0.00)       69.14
 Detach & reset
 186. Detach & Reset Outlet                                            3.00 EA       15.90           0.00    9.54     57.24          (0.00)       57.24
 187. R&R Door opening (jamb & casing)-                                2.00 EA       97.28           8.12   40.52    243.20          (0.00)      243.20
 up to 32"wide paint grade
                   -



REEDER WATER                                                                                                                  8/19/2019          Page: 10
                                                                             CONTINUED Laundry Area
                                                                                               -




 DESCRIPTION                                                    QUANTITY UNIT PRICE                   TAX         O&P         RCV        DEPREC.             ACV
 188. Paint door/window trim & jamb -2                                  2.00 EA        24.34           0.59        9.86       59.13          (0.00)          59.13
 coats (per side)

 Totals: Laundry Area                                                                                 54.25     507.66     3,045.87               0.00    3,045.87

 Total: Main Level                                                                                 1,464.69   10,666.14   63,995.90               0.00   63,995.90



                                                                              Mother In Law Suite Addition

                                            •             Main Loft                                                                                      Height: 8'
               O     Bathroom             f
       =       o     ClosetArea
                                                                          872.00 SF Walls                                 469.38 SF Ceiling
                       22' 11
                                              T                          1341.38 SF Walls & Ceiling                       305.88 SF Floor
                                                                           33.99 SY Flooring                              109.00 LF Floor Perimeter
                   M ain Loft           I 1L
                   Areal (Al)           /                                 109.00 LF Ceil. Perimeter
     L
                                    7"-
     ,-lO'----I


 DESCRIPTION                                                    QUANTITY UNIT PRICE                   TAX         O&P         RCV        DEPREC.             ACV
 189. R&R 1/2' drywall- hung, taped,                                  872.00 SF         2.35          30.74     415.98     2,495.92          (0.00)       2,495.92
 floated, ready for paint
 190. Texturedrywall - machine                                        872.00 SF         0.43           2.62      75.52      453.10           (0.00)         453.10
 191. Seal the walls w/latexbased stain                               872.00 SF         0.47           4.58      82.88      497.30           (0.00)         497.30
 blocker one coat
           -



 192. Paint the walls and ceiling two coats           -          1,341.38 SF            0.76          20.12     207.92     1,247.49          (0.00)       1,247.49
 193. R&R Baseboard -3 1/4"                                           109.00 LF         3.44           9.97      77.00      461.93           (0.00)         461.93
 194. Seal&paintbaseboard - threecoats                                109.00 LF         1.66           1.14      36.40      218.48           (0.00)         218.48
 195. R&R Tile floor covering High grade          -                   163.50 SF        10.64          70.63     362.06     2,172.34          (0.00)       2,172.34
 196. Remove Additional labor to remove                               163.50 SF         1.67           0.00       54.62     327.67           (0.00)         327.67
 tile from concrete slab
 197. Floor leveling cement - Average                                 163.50 SF         1.52          11.65       52.04     312.21           (0.00)         312.21
 198. Maskandprepforpaint - plastic,                                  218.00 LF         1.12           4.25      49.70      298.11           (0.00)         298.11
 paper, tape (per LF)
 199. Floorprotection - self-adhesive                                 305.88 SF         0.50           2.75      31.14      186.83           (0.00)         186.83
 plastic film
 200. Final cleaning construction
                                -                         -           305.88 SF         0.22           0.00      13.46       80.75           (0.00)          80.75
 Residential
 201. Windowblind - horizontalorvertical -                              2.00 EA        28.81           0.00      11.52       69.14           (0.00)          69.14
 Detach & reset
 202. R&R Outlet                                                        7.00 EA        17.75           0.75      25.02      150.02           (0.00)         150.02
 203. Remove Vinyl floor covering (sheet                              305.88 SF         0.88           0.00       53.84     323.01           (0.00)         323.01
 goods)
 204. R&R Laminate simulated wood   -                                 305.88 SF         7.82          97.04     497.80     2,986.83          (0.00)       2,986.83
 flooring High grade
           -




REEDER_WATER                                                                                                                          8/19/2019             Page: 11
                                                                CONTINUED Main Loft
                                                                              -




 DESCRIPTION                                      QUANTITY UNIT PRICE               TAX        O&P         RCV        DEPREC.             ACV
 205. R&R Batt insulation 12" R38
                                -   -     -         469.38 SF          1.71         35.20    167.58     1,005.42          (0.00)       1,005.42
 unfaced batt
 206. 5/8" drywall - hung, taped, floated,            1.00 SF          2.03          0.04       0.40       2.47           (0.00)           2.47
 ready for paint
 207. R&RBifold door- Colonist- Single                1.00 EA        121.37          4.45     25.18      151.00           (0.00)         151.00
 208. Paint door slab only -2 coats (per              4.00 EA         29.21          1.97     23.76      142.57           (0.00)         142.57
 side)
 209. R&R Interior door unit                          1.00 EA        185.26          8.55     38.78      232.59           (0.00)         232.59
 210. R&R Cabinetry lower (base) units
                            -                 -       8.42 LF       239.86        124.01     428.74     2,572.37          (0.00)       2,572.37
 High grade
 211. R&RCountertop - flatlaidplastic                 9.00 LF         46.94         20.45     88.60      531.51           (0.00)         531.51
 laminate High grade
          -



 212. Refrigerator - Remove&reset                     1.00 EA         34.60          0.00       6.92      41.52           (0.00)          41.52
 213. Range - electric - Remove&reset                 1.00 EA         34.60          0.00       6.92      41.52           (0.00)          41.52
 214. Detach & Reset Ground fault                     1.00 EA         15.90          0.00       3.18      19.08           (0.00)          19.08
 interrupter (GFI) outlet
 215. R&RCeramic/porcelaintile - High                36.00 SF         10.59         15.71     79.38      476.33           (0.00)         476.33
 grade
 216. Add-on for tile backsplash installation        36.00 SF          5.41          0.00     38.96      233.72           (0.00)         233.72
 217. R&RSinkfaucet - Kitchen                         1.00 EA       264.21          13.29     55.50      333.00           (0.00)         333.00
 218. R&RP-trap assembly - ABS (plastic)              1.00 EA         61.21          0.45     12.34       74.00           (0.00)          74.00
 219. R&R Angle stop valve                            5.00 EA         35.98          2.70     36.52      219.12           (0.00)         219.12
 220. R&R Plumbing fixture supply line                5.00 EA         22.38          2.10     22.80      136.80           (0.00)         136.80
 221. Garbagedisposer - Detach&reset                  1.00 EA        142.09          0.00     28.42      170.51           (0.00)         170.51
 222. Dishwasher - Detach&reset                       1.00 EA       241.68           0.00     48.34      290.02           (0.00)         290.02
 223. Rangehood - Detach&reset                        1.00 EA         76.83          0.00     15.36        92.19          (0.00)          92.19
 224. R&RKitchenSink - singlebasin                    1.00 EA        311.95         14.85     65.36      392.16           (0.00)         392.16

 Totals: Main Loft                                                                500.01    3,239.94   19,439.03               0.00   19,439.03




                                        Closet Area                                                                                   Height: 8'

                2T11
                                                        444.00 SF Walls                                110.76 SF Ceiling
     4o       Closet Area                               554.76 SF Walls & Ceiling                      110.76 SF Floor
                23'3"                                    12.31 SYFloonng                                55.50 LF Floor Perimeter
                                                         55.50 LF Ceil. Perimeter



 DESCRIPTION                                      QUANTITY UNIT PRICE               TAX        O&P         RCV        DEPREC.             ACV
 225. R&R 1/2 " drywall -hung, taped,               444.00 SF          2.35         15.65    211.82     1,270.87          (0.00)       1,270.87
 floated, ready for paint
 226. Texturedrywall - machine                      444.00 SF          0.43          1.33     38.44      230.69           (0.00)         230.69
REEDER_WATER                                                                                                       8/19/2019             Page: 12
                                                                         CONTINUED Closet Area
                                                                                       -




  DESCRIPTION                                             QUANTITY UNIT PRICE                TAX      O&P        RCV DEPREC.                     ACV
  227. Seal the walls w/latex based stain                    444.00 SF          0.47          2.33    42.20     253.21           (0.00)         253.21
  blocker one coat
           -



  228. Paint the walls and ceiling two coats  -              554.76 SF          0.76          8.32    85.98     515.92           (0.00)         515.92
  229. R&R Baseboard 3 1/4"   -                               55.50 LF          3.44          5.08    39.22     235.23           (0.00)         235.23
  230. Seal&paintbaseboard - threecoats                       55.50 LF          1.66          0.58    18.54     111.25           (0.00)         111.25
  231. Maskandprepforpaint - plastic,                        111.00LF           1.12          2.16    25.30     151.78           (0.00)         151.78
  paper, tape (per LF)
  232. Floor protection self-adhesive
                              -                              110.76 SF          0.50          1.00    11.28      67.66           (0.00)          67.66
  plastic film
  233. Final cleaning construction
                          -                       -          110.76 SF          0.22          0.00     4.88      29.25           (0.00)          29.25
  Residential
  234. R&R Outlet                                              1.00 EA         17.75          0.11     3.58      21.44           (0.00)          21.44
  235. Remove Vinyl floor covering (sheet                    110.76 SF          0.88          0.00    19.50     116.97           (0.00)         116.97
  goods)
  236. R&R Batt insulation 12" R38    -       -       -      110.76 SF          1.71          8.31    39.54     237.25           (0.00)         237.25
  unlaced batt
  237. 5/8" drywall - hung, taped, floated,                    1.00 SF          2.03          0.04     0.40       2.47           (0.00)           2.47
  ready for paint
  238. R&RLaminate - simulated wood                          110.76 SF          7.82         35.14   180.26    1,081.54          (0.00)       1,081.54
  flooring High grade
           -




  Totals: Closet Area                                                                        80.05   720.94    4,325.53               0.00    4,325.53




                                                  Bathroom                                                                                   Height: 8'

       I        23'5"                 I                          466.67 SF Walls                              143.23 SF Ceiling
               Bathroom                                          609.90 SF Walls & Ceiling                    143.23 SF Floor
   I                                                              15.91 SY Flooring                            58.33 LF Floor Perimeter
                                                                  58.33 LF Ceil. Perimeter



  DESCRIPTION                                             QUANTITY UNIT PRICE                TAX      O&P        RCV         DEPREC.             ACV
  239. R&R 1/2" drywall hung, taped,
                                  -                          466.67 SF          2.35         16.45   222.64    1,335.77          (0.00)       1,335.77
  floated, ready for paint
  240. Texturedrywall - machine                              466.67 SF          0.43          1.40    40.42     242.49           (0.00)         242.49
  241. Seal the walls w/latexbased stain                     466.67 SF          0.47          2.45    44.36     266.14           (0.00)         266.14
  blocker one coat
           -



  242. Paint the walls and ceiling two coats  -              609.90 SF          0.76          9.15    94.54     567.21           (0.00)         567.21
  243. R&R Baseboard -3 1/4"                                  58.33 LF          3.44          5.34    41.20     247.19           (0.00)         247.19
  244. Seal&paintbaseboard - threecoats                       58.33 LF          1.66          0.61    19.48     116.92           (0.00)         116.92
  245. R&R Tile floor covering High grade -                  143.23 SF         10.64         61.88   317.18    1,903.03          (0.00)       1,903.03
 246. Remove Additional labor to remove                      143.23 SF          1.67          0.00    47.84     287.03           (0.00)         287.03
 tile from concrete slab
REEDER_WATER                                                                                                              8/19/2019             Page: 13
                                                                       CONTINUED Bathroom
                                                                                     -




 DESCRIPTION                                             QUANTITY UNIT PRICE               TAX        O&P         RCV DEPREC.                    ACV
 247. Floor leveling cement - Average                      143.23 SF          1.52         10.21     45.58      273.50           (0.00)         273.50
 248. Maskandprepforpaint - plastic,                       116.67 LF          1.12          2.27     26.60      159.54           (0.00)         159.54
 paper, tape (per LF)
 249. Floorprotection - self-adhesive                      143.23 SF          0.50          1.29     14.58        87.49          (0.00)          87.49
 plastic film
 250. Final cleaning construction
                               -                 -         143.23 SF          0.22          0.00      6.30        37.81          (0.00)          37.81
 Residential
 251. Windowblind - horizontalorvertical -                   2.00 EA         28.81          0.00     11.52       69.14           (0.00)          69.14
 Detach & reset
 252. R&R Outlet                                             3.00 EA         17.75          0.32     10.72       64.29           (0.00)          64.29
 253. Remove Vinyl floor covering (sheet                   143.23 SF          0.88          0.00     25.20      151.24           (0.00)         151.24
 goods)
 254. R&R Batt insulation 12" R38        -   -       -     143.23 SF          1.71         10.74     51.12      306.79           (0.00)         306.79
 unlaced batt
 255. 5/8" drywall - hung, taped, floated,                   1.00 SF          2.03          0.04       0.40        2.47          (0.00)           2.47
 ready for paint
 256. R&R Vanity High grade-                                 2.00 LF       236.48          28.95    100.38      602.29           (0.00)         602.29
 257. R&R Cabinet knob or pull                               4.00 EA          9.27          1.06       7.64      45.78           (0.00)          45.78
 258. R&RCountertop - flatlaidplastic                        2.17 LF         46.94          4.93     21.34      128.13           (0.00)         128.13
 laminate High grade
          -



 259. R&R Sink- single                                       1.00 EA       255.95          10.65     53.32      319.92           (0.00)         319.92
 260. R&R Angle stop valve                                   3.00 EA         35.98          1.62     21.90      131.46           (0.00)         131.46
 261. R&RP-trap assembly - ABS (plastic)                     1.00 EA         61.21          0.45     12.34        74.00          (0.00)          74.00
 262. R&R Plumbing fixture supply line                       3.00 EA         22.38          1.26     13.68        82.08          (0.00)          82.08
 263. Toilet - Detach&reset                                  1.00 EA       215.69           0.42     43.22      259.33           (0.00)         259.33
 264. R&RBifold door- Colonist- Single                       1.00 EA        121.37          4.45     25.18      151.00           (0.00)         151.00
 265. Paint door slab only -2 coats (per                     2.00 EA         29.21          0.98     11.88        71.28          (0.00)          71.28
 side)

 Totals: Bathroom                                                                        176.92    1,330.56    7,983.32               0.00    7,983.32

 Total: Mother In Law Suite Addition                                                     756.98    5,291.44   31,747.88               0.00   31,747.88



                                                                            Addition 2

                                                 Great Room                                                                                  Height: 8'
                 21'4"
                                   U                           594.33 SF Walls                                400.42 SF Ceiling
              Great Room           11,                         994.76 SF Walls & Ceiling                      400.42 SF Floor
                                                                44.49 SY Flooring                              72.75 LF Floor Perimeter
                                                                82.00 LF Ceil. Perimeter
        5"-1----9' 3"-I--6' 3"
                        I-6' 5"-I

 Missing Wall Goes to Floor
                     -                                            9' 3" X 6' 8"                    Opens into SUNROOM
REEDER_WATER                                                                                                              8/19/2019             Page: 14
 DESCRIPTION                                    QUANTITY UNIT PRICE     TAX        O&P         RCV DEPREC.                    ACV
 266. Contents - moveoutthenreset - Extra           1.00 EA   143.47     0.00     28.70      172.17           (0.00)        172.17
 large room
 267. Provide box, packing paper& tape-            10.00 EA     4.19     3.14       9.00       54.04          (0.00)          54.04
 large size
 268. Providebox,packingpaper&tape -               15.00 EA     3.15     3.54     10.16       60.95           (0.00)         60.95
 medium size
 269. Bubble Wrap - Add-oncostfor                 350.00LF      0.22     5.78     16.56        99.34          (0.00)          99.34
 fragile items
 270. R&R1!2"- drywall per LF-upto4'               72.75LF     14.17    10.64    208.30     1,249.81          (0.00)       1,249.81
 tall
 271. Texturedrywall - lighthandtexture           291.00 SF     0.53     1.31     31.10      186.64           (0.00)        186.64
 272. Texture drywall smooth! skim coat
                            -                     594.33 SF     1.10     4.46    131.66      789.88           (0.00)        789.88
 273. Seal the walls and ceiling w!latex          994.76 SF     0.47     5.22     94.54      567.30           (0.00)        567.30
 based stain blocker one coat
                    -



 274. Paint the walls two coats -2 colors
                        -                         594.33 SF     0.95     8.92    114.70      688.23           (0.00)        688.23
 275. R&R Baseboard -3 1!4"                        72.75LF      3.44     6.66     51.40      308.32           (0.00)        308.32
 276. Seal&paintbaseboard - twocoats               72.75LF      1.15     0.55     16.86      101.07           (0.00)        101.07
 277. R&R Chair rail -2 1!2"                       72.75LF      3.22     6.98     48.26      289.50           (0.00)        289.50
 278. Seal&paintchairrail - threecoats             72.75LF      1.66     0.76     24.32      145.85           (0.00)        145.85
 279. R&R Tile floor covering High grade-         400.42 SF    10.64   172.98    886.70     5,320.15          (0.00)       5,320.15
 280. Remove Additional labor to remove           400.42 SF     1.67     0.00    133.74      802.44           (0.00)        802.44
 tile from concrete slab
 281. Floor leveling cement Average -             400.42 SF     1.52    28.53    127.42      764.59           (0.00)        764.59
 282. Floor protection self-adhesive
                            -                     400.42 SF     0.50     3.60     40.76      244.57           (0.00)        244.57
 plastic film
 283. Maskandprepforpaint - plastic,               82.00LF      1.12     1.60     18.68      112.12           (0.00)        112.12
 paper, tape (per LF)
 284. Final cleaning construction
                     -                      -     400.42 SF     0.22     0.00     17.62      105.71           (0.00)        105.71
 Residential
 285. R&R5!8" drywall - hung, taped,              400.42 SF     2.43    15.62    197.74     1,186.38          (0.00)       1,186.38
 floated, ready for paint
 286. Paint the ceiling two coats
                            -                     400.42 SF     0.76     6.01     62.06      372.39           (0.00)        372.39
 287. Acoustic ceiling (popcorn) texture          400.42 SF     0.83     1.50     66.78      400.63           (0.00)        400.63
 288. Cleaning Technician per hour
                                -                   5.00 HR    37.58     0.00     37.58      225.48           (0.00)        225.48
 289. Detach & Reset Hanging light fixture          1.00 EA    44.33     0.00       8.86       53.19          (0.00)          53.19
 290. Cleanlightfixture - highdetail                1.00 EA    17.98     0.01       3.60      21.59           (0.00)         21.59
 291. Lightfixture - Detach&reset                   2.00 EA    44.33     0.00     17.74      106.40           (0.00)        106.40
 292. Clean light fixture                           1.00 EA     8.99     0.00       1.80      10.79           (0.00)         10.79
 293. R&RExteriordoor - Dutch - pre-                1.00 EA   592.89    35.91    125.76      754.56           (0.00)        754.56
 hung unit
 294. Thernostat - Detach&reset                     1.00 EA    41.57     0.00       8.32      49.89           (0.00)         49.89

 Totals: Great Room                                                    323.72   2,540.72   15,243.98               0.00   15,243.98




REEDER_WATER                                                                                           8/19/2019             Page: 15
                                                                  Sunroom                                                                                    Height: 8'
     7 5"-I-9' 3"-+6' 3"f-13' 9"-I
               ' 6' 5".I-1' 7"-I!                                                   714.33 SF Walls                              433.89 SF Ceiling
  :                                   9'6"                                         1148.22 SF Walls & Ceiling                    433.89 SF Floor
    3'5"                                  2'6"                                       48.21 SY Flooring                            87.75 LF Floor Perimeter
    I-12' 64_1       27' 11"
                                                                                     97.00 LF Ceil. Perimeter


 Missing Wall Goes to Floor
                     -                                                                 9' 3" X 6' 8"                   Opens into GREAT-ROOM

 DESCRIPTION                                                                  QUANTITY UNIT PRICE           TAX          O&P         RCV DEPREC.                 ACV
 295. Contents move out then reset Extra
                 -                                                -               1.00 EA        143.47         0.00     28.70     172.17           (0.00)      172.17
 large room
 296. Provide box, packing paper & tape                                   -       8.00 EA          4.19         2.51      7.20      43.23           (0.00)       43.23
 large size
 297. Provide box, packing paper & tape                                   -      10.00 EA          3.15         2.36      6.78      40.64           (0.00)       40.64
 medium size
 298. Bubble Wrap Add-on cost for
                         -                                                      350.00 LF          0.22         5.78     16.56      99.34           (0.00)       99.34
 fragile items
 299. R&R 1/2" drywall per LF up to 4'
                     -                                    -                      87.75 LF         14.17     12.83       251.24    1,507.49          (0.00)    1,507.49
 tall
 300. Texture drywall light hand texture
                                 -                                              351.00 SF          0.53         1.58     37.52     225.13           (0.00)      225.13
 301. Texture drywall smooth! skim coat
                                 -                                              714.33 SF          1.10         5.36    158.24     949.36           (0.00)      949.36
 302. Seal the walls and ceiling w/latex                                      1,148.22 SF          0.47         6.03    109.14     654.83           (0.00)      654.83
 based stain blocker one coat
                         -



 303. Paint the walls two coats -2 colors
                             -                                                  714.33 SF          0.95     10.72       137.86     827.19           (0.00)      827.19
 304. R&R Baseboard 3 1/4"        -                                              87.75 LF          3.44         8.03     61.96     371.85           (0.00)      371.85
 305. Seal & paint baseboard two coats            -                              87.75 LF          1.15         0.66     20.32     121.89           (0.00)      121.89
 306. R&R Chair rail 2 1/2"   -                                                  87.75 LF          3.22         8.42     58.20     349.18           (0.00)      349.18
 307. Seal & paint chair rail three coats     -                                  87.75 LF          1.66         0.92     29.32     175.91           (0.00)      175.91
 308. R&R Tile floor covering High grade              -                         433.89 SF         10.64    187.44       960.80    5,764.83          (0.00)    5,764.83
 309. Remove Additional labor to remove                                         433.89 SF          1.67         0.00    144.92     869.52           (0.00)      869.52
 tile from concrete slab
 310. Floor leveling cement Average           -                                 433.89 SF          1.52     30.92       138.08     828.51           (0.00)      828.51
 311. R&R French door Exterior pre-   -                       -                   3.00 EA        702.16    135.35       448.36    2,690.19          (0.00)    2,690.19
 hung unit
 312. Paint door slab only 2 coats (per   -                                      12.00 EA         29.21         5.90     71.28     427.70           (0.00)      427.70
 side)
 313. Paint door/window trim & jamb 2                                 -           6.00 EA         24.34         1.77     29.56     177.37           (0.00)      177.37
 coats (per side)
 314. Floor protection self-adhesive
                                 -                                              433.89 SF          0.50         3.91     44.18     265.04           (0.00)      265.04
 plastic film
 315. Mask and prep for paint plastic,            -                              97.00 LF          1.12         1.89     22.10     132.63           (0.00)      132.63
 paper, tape (per LF)
 316. Final cleaning construction
                          -                                   -                 433.89 SF          0.22         0.00     19.10     114.56           (0.00)      114.56
 Residential
 317. R&R 5/8' drywall hung, taped,   -                                         144.63 SF          2.43         5.64     71.42     428.51           (0.00)      428.51
 floated, ready for paint
 318. Texture drywall heavy hand texture
                                 -                                              433.89 SF          0.80         4.56     70.34     422.01           (0.00)      422.01
 319. Smoke detector Detach & reset
                               -                                                  1.00 EA         42.92         0.00      8.58      51.50           (0.00)       51.50
 320. Clean smoke/carbon monoxide                                                 1.00 EA          5.31         0.00      1.06       6.37           (0.00)        6.37
 detector

REEDER_WATER                                                                                                                                 8/19/2019          Page: 16
                                                                CONTINUED Sunroom
                                                                             -




 DESCRIPTION                                      QUANTITY UNIT PRICE               TAX        O&P         RCV        DEPREC.             ACV
 321. Lightfixture - Detach&reset                     1.00 EA        44.33           0.00      8.86       53.19           (0.00)          53.19
 322. Clean light fixture                             1.00 EA         8.99           0.00      1.80       10.79           (0.00)          10.79

 Totals: Sunroom                                                                 442.58     2,963.48   17,780.93               0.00   17,780.93




     C
     ~   --
       6'7                                Hallway                                                                                     Height: 8'
                                 iJ
                                                        182.67 SF Walls                                 32.08 SF Ceiling
               Hallway
                                                        214.75 SF Walls & Ceiling                       32.08 SF Floor
                                                          3.56 SY Flooring                              22.83 LF Floor Perimeter
                                 6"                      22.83 LF Ceil. Perimeter



 DESCRIPTION                                      QUANTITY UNIT PRICE               TAX       O&P          RCV DEPREC.                    ACV
 323. Contents - move out then reset                  1.00 EA        47.83           0.00      9.56       57.39           (0.00)          57.39
 324. R&R 1/2' drywall - hung, taped,               214.75 SF         2.35           7.57    102.46      614.69           (0.00)         614.69
 floated, ready for paint
 325. Texturedrywall - lighthandtexture             182.67 SF         0.53           0.82     19.52      117.16           (0.00)         117.16
 326. R&R Baseboard -3 1/4"                          22.83 LF         3.44           2.09     16.12        96.75          (0.00)          96.75
 327. Seal&paintbaseboard - twocoats                 22.83 LF         1.15           0.17       5.30       31.72          (0.00)          31.72
 328. Floor protection self-adhesive
                             -                       32.08 SF         0.50           0.29       3.26      19.59           (0.00)          19.59
 plastic film
 329. Mask and prep forpaint - plastic,              22.83 LF         1.12           0.45       5.22       31.24          (0.00)          31.24
 paper, tape (per LF)
 330. R&RLaminate - simulated wood                   32.08 SF         7.82          10.18     52.20      313.25           (0.00)         313.25
 flooring High grade
          -



 331. R&R Vapor barrier -visqueen-6mi1               32.08 SF         0.35           0.12      2.28       13.63           (0.00)          13.63
 332. R&R Interior door - Colonist - slab             1.00 EA       107.53           2.96     22.12      132.61           (0.00)         132.61
 only
 333. Paint door slab only -2 coats (per              2.00 EA        29.21           0.98     11.88       71.28           (0.00)          71.28
 side)
 334. Paint door/window trim & jamb -2                2.00 EA        24.34           0.59       9.86       59.13          (0.00)          59.13
 coats (per side)
 335. Seal the walls and ceiling w/latex            214.75 SF         0.47           1.13     20.40      122.46           (0.00)         122.46
 based stain blocker one coat
                         -



 336. Paint the walls and ceiling two coats
                                      -             214.75 SF         0.76           3.22     33.28      199.71           (0.00)         199.71
 337. Final cleaning construction
                         -                -          32.08 SF         0.22           0.00       1.42        8.48          (0.00)           8.48
 Residential
 338. DOORS                                           2.00 EA         0.00           0.00       0.00        0.00          (0.00)           0.00
 339. R&R Door opening (jamb & casing)        -       1.00 EA        97.28           4.06     20.28      121.62           (0.00)         121.62
 up to 32"wide paint grade
                -




 Totals: Hallway                                                                    34.63    335.16     2,010.71               0.00    2,010.71
REEDER_WATER                                                                                                       8/19/2019             Page: 17
                 Maater C1os1 er Cl sal       2       Master Bedroom                                                                           Height: 8'
                                3,,
                                                                    374.67 SF Walls                             137.00 SF Ceiling
     3ath
                                                                    511.67 SF Walls & Ceiling                   137.00 SF Floor
                     Master Bedroom
                                                                     15.22 SY Flooring                           46.83 LF Floor Perimeter
                .1                        o
     way                                                             46.83 LF Ceil. Perimeter
                      7 9" -1-3'8'




 DESCRIPTION                                                  QUANTITY UNIT PRICE           TAX         O&P        RCV DEPREC. ACV
 340. Contents - move out then reset                              1.00 EA       47.83           0.00     9.56      57.39           (0.00)          57.39
 341. R&R1/2" drywall - hung, taped,                            511.67 SF        2.35       18.04      244.10    1,464.57          (0.00)       1,464.57
 floated, ready for paint
 342. Texture drywall light hand texture
                                      -                         374.67 SF        0.53           1.69    40.06     240.33           (0.00)         240.33
 343. R&R Baseboard -3 1/4"                                      46.83 LF        3.44           4.28    33.08     198.46           (0.00)         198.46
 344. Seal&paintbaseboard - twocoats                             46.83 LF        1.15           0.35    10.86      65.06           (0.00)          65.06
 345. Floorprotection - self-adhesive                           137.00 SF        0.50           1.23    13.94      83.67           (0.00)          83.67
 plastic film
 346. Maskandprepforpaint - plastic,                             46.83 LF        1.12           0.91    10.68      64.04           (0.00)          64.04
 paper, tape (per LF)
 347. R&RLaminate - simulated wood                              137.00 SF        7.82       43.46      222.96    1,337.76          (0.00)       1,337.76
 flooring High grade
            -



 348. R&R Vapor barrier -visqueen-6mi1                          137.00 SF        0.35           0.51     9.70      58.16           (0.00)          58.16
 349. R&Rlnterior door- Colonist- slab                            1.00 EA      107.53           2.96    22.12     132.61           (0.00)         132.61
 only
 350. Paint door slab only -2 coats (per                          2.00 EA       29.21           0.98    11.88      71.28           (0.00)          71.28
 side)
 351. Paint door/window trim & jamb -2                            2.00 EA       24.34           0.59     9.86      59.13           (0.00)          59.13
 coats (per side)
 352. Seal the walls and ceiling w/latex                        511.67 SF        0.47           2.69    48.64     291.81           (0.00)         291.81
 based stain blocker one coat  -



 353. Paint the walls and ceiling two coats       -             511.67 SF        0.76           7.67    79.32     475.86           (0.00)         475.86
 354. Final cleaning construction
                                -                     -         137.00 SF        0.22           0.00     6.02      36.16           (0.00)          36.16
 Residential
 355. R&RS/8" drywall - hung, taped,                            137.00 SF        2.43           5.34    67.64     405.89           (0.00)         405.89
 floated, ready for paint
 356. Texturedrywall - heavyhandtexture                         137.00 SF        0.80           1.44    22.20     133.24           (0.00)         133.24
 357. DOORS                                                       2.00 EA        0.00           0.00     0.00       0.00           (0.00)           0.00
 358. R&R Door opening (jamb & casing)                    -       1.00 EA       97.28           4.06    20.28     121.62           (0.00)         121.62
 up to 32"wide paint grade
                        -



 359. Lightfixture - Detach&reset                                 2.00 EA       44.33           0.00    17.74     106.40           (0.00)         106.40
 360. Clean light fixture                                         2.00 EA        8.99           0.01     3.60      21.59           (0.00)          21.59

 Totals: Master Bedroom                                                                     96.21      904.24    5,425.03               0.00    5,425.03




REEDER_WATER                                                                                                                8/19/2019             Page: 18
                                        Master Closet 1                                                                             Height: 8'

                                                     202.67 SF Walls                                  33.00 SF Ceiling
                                                     235.67 SF Walls & Ceiling                        33.00 SF Floor
                                                           3.67 SY Flooring                           25.33 LF Floor Perimeter
                                                          25.33 LF Ceil. Perimeter



 DESCRIPTION                                   QUANTITY UNIT PRICE                   TAX      O&P        RCV DEPREC.                    ACV
 361. Contents - moveoutthenreset                  1.00 EA            47.83           0.00     9.56     57.39           (0.00)          57.39
 362. R&R 1/2" drywall - hung, taped,            235.67 SF             2.35           8.31   112.44    674.58           (0.00)         674.58
 floated, ready for paint
 363. Texturedrywall - lighthandtexture          202.67 SF             0.53           0.91    21.66    129.99           (0.00)         129.99
 364. R&R Baseboard 3 1/4"  -                     25.33 LF             3.44           2.32    17.88    107.33           (0.00)         107.33
 365. Seal&paintbaseboard - twocoats              25.33 LF             1.15           0.19     5.86     35.18           (0.00)          35.18
 366. Floorprotection - self-adhesive             33.00 SF             0.50           0.30     3.36     20.16           (0.00)          20.16
 plastic film
 367. Mask and prep forpaint - plastic,           25.33 LF             1.12           0.49     5.78     34.64           (0.00)          34.64
 paper, tape (per LF)
 368. R&R Laminate simulated wood
                        -                         33.00 SF             7.82          10.47    53.72    322.25           (0.00)         322.25
 flooring High grade
         -



 369. R&R Vapor barrier -visqueen-6mi1            33.00 SF             0.35           0.12     2.32     13.99           (0.00)          13.99
 370. R&R Interior door- Colonist- slab            1.00 EA           107.53           2.96    22.12    132.61           (0.00)         132.61
 only
 371. Paint door slab only -2 coats (per           2.00 EA            29.21           0.98    11.88     71.28           (0.00)          71.28
 side)
 372. Paint door/window trim & jamb -2             2.00 EA            24.34           0.59     9.86     59.13           (0.00)          59.13
 coats (per side)
 373. R&RBifolddoorset - Colonist -                1.00 EA           233.19           8.90    48.42    290.51           (0.00)         290.51
 Double
 374. Seal the walls and ceiling w/latex         235.67 SF             0.47           1.24    22.40    134.40           (0.00)         134.40
 based stain blocker one coat
                    -



 375. Paintthewallsandceiling - twocoats         235.67 SF             0.76           3.53    36.52    219.16           (0.00)         219.16
 376. Final cleaning - construction -             33.00 SF             0.22           0.00     1.46       8.72          (0.00)           8.72
 Residential
 377. DOORS                                        2.00 EA             0.00           0.00     0.00       0.00          (0.00)           0.00
 378. R&R Door opening (jamb & casing)-            1.00 EA           128.32           5.00    26.66    159.98           (0.00)         159.98
 36"to60"wide paint grade
               -




 Totals: Master Closet 1                                                             46.31   411.90   2,471.30               0.00    2,471.30




              -2' 7-H
                                        Master Closet 2                                                                             Height: 8'

             fl"H :I
             Mar C1Be
                                                          92.00 SF Walls
                                                          99.64 SF Walls & Ceiling
                                                                                                       7.64 SF Ceiling
                                                                                                       7.64 SF Floor
                                                           0.85 SY Flooring                           11.50 LF Floor Perimeter
                                                          11.50 LF Ceil. Perimeter



REEDER_WATER                                                                                                     8/19/2019             Page: 19
 DESCRIPTION                                        QUANTITY UNIT PRICE              TAX      O&P       RCV DEPREC.                     ACV
 379. Contents - moveoutthenreset                      1.00 EA        47.83           0.00     9.56     57.39           (0.00)          57.39
 380. R&R 1/2" drywall - hung, taped,                 99.64 SF         2.35           3.51    47.54    285.21           (0.00)         285.21
 floated, ready for paint
 381. Texturedrywall - lighthandtexture               92.00 SF         0.53           0.41     9.84     59.01           (0.00)          59.01
 382. R&R Baseboard -3 1/4"                           11.50 LF         3.44           1.05     8.14     48.76           (0.00)          48.76
 383. Seal&paintbaseboard - twocoats                  11.50 LF         1.15           0.09     2.66     15.98           (0.00)          15.98
 384. Floor protection self-adhesive
                        -                              7.64 SF         0.50           0.07     0.78      4.67           (0.00)           4.67
 plastic film
 385. Maskandprepforpaint - plastic,                  11.50 LF         1.12           0.22     2.62     15.72           (0.00)          15.72
 paper, tape (per LF)
 386. R&R Laminate simulated wood
                        -                              7.64 SF         7.82           2.42    12.44     74.61           (0.00)          74.61
 flooring High grade
         -



 387. R&R Vapor barrier visqueen 6mi1
                                -           -          7.64 SF         0.35           0.03     0.54       3.24          (0.00)           3.24
 388. Paint door/window trim& jamb -2                  2.00 EA        24.34           0.59     9.86     59.13           (0.00)          59.13
 coats (per side)
 389. Seal the walls and ceiling w/latex              99.64 SF         0.47           0.52     9.46     56.81           (0.00)          56.81
 based stain blocker one coat
                    -



 390. Paint the walls and ceiling two coats
                                    -                 99.64 SF         0.76           1.49    15.44     92.66           (0.00)          92.66
 391. Final cleaning construction
                    -                   -              7.64 SF         0.22           0.00     0.34      2.02           (0.00)           2.02
 Residential
 392. R&RBifolddoorset - Colonist -                    1.00 EA       233.19           8.90    48.42    290.51           (0.00)         290.51
 Double
 393. DOORS                                            2.00 EA         0.00           0.00     0.00      0.00           (0.00)           0.00
 394. R&R Door opening (jamb & casing)          -      1.00 EA        97.28           4.06    20.28    121.62           (0.00)         121.62
 up to 32"wide paint grade
               -




 Totals: Master Closet 2                                                             23.36   197.92   1,187.34               0.00    1,187.34




                                        Master Bath                                                                                 Height: 8'

                                                         234.67 SF Walls                              53.33 SF Ceiling
                                                         288.00 SF Walls & Ceiling                    53.33 SF Floor
                                                            5.93 SY Flooring                          29.33 LF Floor Perimeter
                                                          29.33 LF Ceil. Perimeter



 DESCRIPTION                                        QUANTITY UNIT PRICE              TAX      O&P       RCV         DEPREC.             ACV
 395. Contents - moveoutthenreset                      1.00 EA        47.83           0.00     9.56     57.39           (0.00)          57.39
 396. R&R Baseboard 3 1/4"  -                         29.33 LF         3.44           2.68    20.72    124.29           (0.00)         124.29
 397. Seal&paintbaseboard - two coats                 29.33 LF         1.15           0.22     6.78     40.73           (0.00)          40.73
 398. Floor protection self-adhesive
                        -                             53.33 SF         0.50           0.48     5.44     32.59           (0.00)          32.59
 plastic film
 399. Maskandprepforpaint - plastic,                  29.33 LF         1.12           0.57     6.70     40.12           (0.00)          40.12
 paper, tape (per LF)
 400. R&R Interior door- Colonist- slab                1.00 EA       107.53           2.96    22.12    132.61           (0.00)         132.61
 only
 401. Paint door slab only -2 coats (per               2.00 EA        29.21           0.98    11.88     71.28           (0.00)          71.28
 side)


REEDER_WATER                                                                                                     8/19/2019             Page: 20
                                                                CONTINUED Master Bath
                                                                                 -




 DESCRIPTION                                       QUANTITY UNIT PRICE                  TAX      O&P         RCV DEPREC.                    ACV
 402. Paint door/window trim & jamb -2                    2.00 EA        24.34           0.59     9.86      59.13           (0.00)          59.13
 coats (per side)
 403. Seal the walls and ceiling w/latex                288.00 SF         0.47           1.51    27.38     164.25           (0.00)         164.25
 based stain blocker one coat
                      -



 404. Paint the walls and ceiling two coats
                                      -                 288.00 SF         0.76           4.32    44.64     267.84           (0.00)         267.84
 405. R&R Ceramic/porcelain tile High     -             117.33 SF        10.59          51.21   258.74    1,552.48          (0.00)       1,552.48
 grade
 406. R&R Tile floor covering High grade
                                  -                      53.33 SF        10.64          23.04   118.10     708.57           (0.00)         708.57
 407. Remove Additional labor to remove                  53.33 SF         1.67           0.00    17.82     106.88           (0.00)         106.88
 tile from concrete slab
 408. Floorlevelingcement - Average                      53.33 SF         1.52           3.80    16.98     101.84           (0.00)         101.84
 409. R&R Pedestal sink                                   1.00 EA       491.08          20.14   102.24     613.46           (0.00)         613.46
 410. R&R Angle stop valve                                3.00 EA        35.98           1.62    21.90     131.46           (0.00)         131.46
 411. R&R Plumbing fixture supply line                    3.00 EA        22.38           1.26    13.68      82.08           (0.00)          82.08
 412. Toilet - Detach&reset                               1.00 EA       215.69           0.42    43.22     259.33           (0.00)         259.33
 413. Final cleaning construction
                      -                   -              53.33 SF         0.22           0.00     2.34      14.07           (0.00)          14.07
 Residential
 414. Bathtub - Detach&reset                              1.00 EA       505.27           0.00   101.06     606.33           (0.00)         606.33
 415. R&R Bathtub faucet (no shower)                      1.00 EA       221.73           4.73    45.30     271.76           (0.00)         271.76
 416. R&R 5/8" drywall-hung, taped,                      26.67 SF         2.43           1.04    13.16      79.01           (0.00)          79.01
 floated, ready for paint
 417. Texturedrywall - heavyhandtexture                  53.33 SF         0.80           0.56     8.66      51.88           (0.00)          51.88
 418. DOORS                                               2.00 EA         0.00           0.00     0.00       0.00           (0.00)           0.00
 419. R&R Door opening (jamb & casing)-                   1.00 EA        97.28           4.06    20.28     121.62           (0.00)         121.62
 up to 32"wide paint grade
                  -




 Totals: Master Bath                                                                 126.19     948.56    5,691.00               0.00    5,691.00



        Hallway
                                              Bedroom                                                                                   Height: 8'

                                                            378.67 SF Walls                              139.58 SF Ceiling
                                                            518.25 SF Walls & Ceiling                    139.58 SF Floor
                                                              15.51 SYFloonng                            47.33 LF Floor Perimeter
                                                             47.33 LF Ceil. Perimeter



 DESCRIPTION                                       QUANTITY UNIT PRICE                  TAX      O&P         RCV        DEPREC.             ACV
 420. Contents - move out then reset                      1.00 EA        47.83           0.00     9.56      57.39           (0.00)          57.39
 421. R&R 1/2" drywall hung, taped,
                              -                         518.25 SF         2.35          18.27   247.24    1,483.40          (0.00)       1,483.40
 floated, ready for paint
 422. Texture drywall light hand texture
                          -                             378.67 SF         0.53           1.70    40.48     242.88           (0.00)         242.88
 423. R&R Baseboard 3 1/4"-                              47.33 LF         3.44           4.33    33.44     200.58           (0.00)         200.58
REEDER_WATER                                                                                                         8/19/2019             Page: 21
                                                                 CONTINUED Bedroom
                                                                               -




 DESCRIPTION                                       QUANTITY UNIT PRICE               TAX      O&P        RCV DEPREC.                    ACV
 424. Seal&paintbaseboard - twocoats                  47.33 LF         1.15           0.35    10.96     65.74           (0.00)          65.74
 425. R&RLaminate - simulated wood                   139.58 SF         7.82          44.28   227.16   1,362.96          (0.00)       1,362.96
 flooring High grade
         -



 426. R&R Vapor barrier -visqueen-6mi1               139.58 SF         0.35           0.52     9.88     59.26           (0.00)          59.26
 427. R&R Interior door- Colonist- slab                1.00 EA       107.53           2.96    22.12    132.61           (0.00)         132.61
 only
 428. Paint door slab only -2 coats (per               2.00 EA        29.21           0.98    11.88     71.28           (0.00)          71.28
 side)
 429. Paint door/window trim & jamb -2                 2.00 EA        24.34           0.59     9.86     59.13           (0.00)          59.13
 coats (per side)
 430. Seal the walls and ceiling w/latex             518.25 SF         0.47           2.72    49.26    295.56           (0.00)         295.56
 based stain blocker one coat
                      -



 431. Paint the walls and ceiling two coats
                                      -              518.25 SF         0.76           7.77    80.34    481.98           (0.00)         481.98
 432. Final cleaning construction
                      -                   -          139.58 SF         0.22           0.00     6.14     36.85           (0.00)          36.85
 Residential
 433. R&R 5/8" drywall hung, taped,
                              -                       69.79 SF         2.43           2.72    34.46    206.77           (0.00)         206.77
 floated, ready for paint
 434. Texturedrywall - heavyhandtexture              139.58 SF         0.80           1.47    22.64    135.77           (0.00)         135.77
 435. DOORS                                            2.00 EA         0.00           0.00     0.00      0.00           (0.00)           0.00
 436. R&R Door opening (jamb & casing)         -       1.00 EA        97.28           4.06    20.28    121.62           (0.00)         121.62
 up to 32"wide paint grade
               -




 Totals: Bedroom                                                                     92.72   835.70   5,013.78               0.00    5,013.78




                                          Bedroom Closet                                                                            Height: 8'

                                                         186.67 SF Walls                              26.00 SF Ceiling
                                                         212.67 SF Walls & Ceiling                    26.00 SF Floor
                                                            2.89 SY Flooring                          23.33 LF Floor Perimeter
                                                          23.33 LF Ceil. Perimeter
    I          9'4"               I




 DESCRIPTION                                       QUANTITY UNIT PRICE               TAX      O&P        RCV        DEPREC.             ACV
 437. Contents - moveoutthenreset                      1.00 EA        47.83           0.00     9.56     57.39           (0.00)          57.39
 438. R&R 1/2" drywall - hung, taped,                212.67 SF         2.35           7.50   101.46    608.74           (0.00)         608.74
 floated, ready for paint
 439. Texturedrywall - lighthandtexture              186.67 SF         0.53           0.84    19.94    119.72           (0.00)         119.72
 440. R&R Baseboard -3 1/4"                           23.33 LF         3.44           2.13    16.46     98.84           (0.00)          98.84
 441. Seal&paintbaseboard - twocoats                  23.33 LF         1.15           0.17     5.40     32.40           (0.00)          32.40
 442. R&R Laminate simulated wood
                          -                           26.00 SF         7.82           8.25    42.32    253.89           (0.00)         253.89
 flooring High grade
         -



 443. R&R Vapor barrier -visqueen-6mi1                26.00 SF         0.35           0.10     1.84     11.04           (0.00)          11.04

REEDER_WATER                                                                                                     8/19/2019             Page: 22
                                                         CONTINUED Bedroom Closet
                                                                        -




 DESCRIPTION                                    QUANTITY UNIT PRICE               TAX        O&P         RCV DEPREC.                    ACV
 444. Paint door/window trim & jamb -2              2.00 EA        24.34           0.59       9.86       59.13          (0.00)          59.13
 coats (per side)
 445. R&RBifolddoorset - Colonist -                 1.00 EA       233.19           8.90     48.42      290.51           (0.00)         290.51
 Double
 446. Seal the walls and ceiling w/latex          212.67 SF         0.47           1.12     20.22      121.29           (0.00)         121.29
 based stain blocker one coat
                       -



 447. Paint the walls and ceiling two coats
                                   -              212.67 SF         0.76           3.19     32.96      197.78           (0.00)         197.78
 448. Finalcleaning - construction -               26.00 SF         0.22           0.00       1.14        6.86          (0.00)           6.86
 Residential
 449. DOORS                                         2.00 EA         0.00           0.00       0.00        0.00          (0.00)           0.00
 450. R&R Door opening (jamb & casing)-             1.00 EA       128.32           5.00     26.66      159.98           (0.00)         159.98
 36"to60"wide paint grade
               -




 Totals: Bedroom Closet                                                           37.79    336.24     2,017.57               0.00    2,017.57

 Total: Addition 2                                                          1,223.51      9,473.92   56,841.64               0.00   56,841.64



                                                          Detached Storage/Living Area
 Detached Storage/Living Area


 DESCRIPTION                                    QUANTITY UNIT PRICE               TAX       O&P          RCV        DEPREC.             ACV
 451. R&R 1/2' drywall - hung, taped,             200.00 SF         2.35           7.05     95.42      572.47           (0.00)         572.47
 floated, ready for paint
 452. R&R Batt insulation -4" -R13      -         200.00 SF         0.83           5.85     34.38      206.23           (0.00)         206.23
 unlaced batt

 Total: Detached Storage/Living Area                                              12.90    129.80      778.70                0.00      778.70




    I          169"            I       Side 2                                                                                       Height: 8'

                                                      406.67 SF Walls                                150.11 SF Ceiling
                                                      556.78 SF Walls & Ceiling                      150.11 SF Floor
                                                       16.68 SY Flooring                              50.83 LF Floor Perimeter
                                                       50.83 LF Ceil. Perimeter



 DESCRIPTION                                    QUANTITY UNIT PRICE               TAX       O&P          RCV        DEPREC.             ACV
 453. R&R Siding trim lx 6" hardboard
                           -                      203.33 LF         5.56          27.45    231.60     1,389.57          (0.00)       1,389.57
 trim board
 454. R&R Metal lath & stucco                     152.50 SF         5.61          14.41    173.98     1,043.92          (0.00)       1,043.92
 455. Seal stucco elastomeric sealer
                   -                              152.50 SF         0.71           3.55     22.38      134.21           (0.00)         134.21
REEDER_WATER                                                                                                     8/19/2019             Page: 23
                                                                    CONTINUED    -   Side 2




 DESCRIPTION                                          QUANTITY UNIT PRICE              TAX        O&P         RCV        DEPREC.             ACV

 456. Paint stucco                                      152.50 SF         0.66          1.49     20.44      122.58           (0.00)         122.58

 Totals: Side 2                                                                       46.90     448.40     2,690.28               0.00    2,690.28




                                         Side 1                                                                                          Height: 8'

                                                            422.67 SF Walls                               166.19 SF Ceiling
                                                            588.86 SF Walls & Ceiling                     166.19 SF Floor
                                                             18.47 SY Flooring                             52.83 LF Floor Perimeter
                                                             52.83 LF Ceil. Perimeter



 DESCRIPTION                                          QUANTITY UNIT PRICE              TAX        O&P         RCV        DEPREC.             ACV
 457. R&R Siding trim lx 6" hardboard
                                 -                      211.33 LF         5.56        28.53     240.70     1,444.23          (0.00)       1,444.23
 trim board

 458. R&R Metal lath & stucco                           158.50 SF         5.61        14.98     180.84     1,085.01          (0.00)       1,085.01
 459. Seal stucco elastomeric sealer
                    -                                   158.50 SF         0.71          3.69     23.24      139.47           (0.00)         139.47
 460. Paint stucco                                      158.50 SF         0.66          1.55     21.24      127.40           (0.00)         127.40

 Totals: Side 1                                                                       48.75     466.02     2,796.11               0.00    2,796.11

 Total: Detached Storage/Living Area                                                 108.55    1,044.22    6,265.09               0.00    6,265.09



                                                                         Roof Area



                                 r       Main Gable

                                                           1166.88 Surface Area                            11.67 Number of Squares
            F2      ,He(A)                                  138.92 Total Perimeter Length                  41.00 Total Ridge Length



            14 LV
            13Rc            6"


 DESCRIPTION                                          QUANTITY UNIT PRICE              TAX        O&P         RCV        DEPREC.             ACV
 461. Remove 3 tab 25 yr. comp. shingle
                            -        -                   11.67 SQ        50.30          0.00    117.40      704.40           (0.00)         704.40
 roofing w/out felt
        -



 462. 3 tab -25 yr. comp. shingle roofing
                        -                         -      12.00 SQ       226.52        77.87     559.22     3,355.33          (0.00)       3,355.33
 w/out felt
 463. Roofing felt- 30 lb.                               11.67 SQ        45.08        13.20     107.86      647.14           (0.00)         647.14

REEDER_WATER                                                                                                          8/19/2019             Page: 24
                                                                         CONTINUED Main Gable
                                                                                       -




 DESCRIPTION                                               QUANTITY UNIT PRICE              TAX        O&P         RCV DEPREC.                    ACV

 464. R&R Drip edge                                          138.92LF           2.96         7.81     83.82      502.83           (0.00)        502.83
 465. Re-nailing of roof sheathing             -           1,166.88 SF          0.29         1.75     68.04      408.19           (0.00)        408.19
 complete re-nail
 466. R&R Sheathing plywood 1/2"
                               -           -                 583.44 SF          2.92        30.19    346.78     2,080.62          (0.00)       2,080.62
 CDX
 467. R&RRidgecap - composition                               41.00LF           7.88         3.17     65.26      391.51           (0.00)        391.51
 shingles
 468. Asphalt starter - universal starter                    138.92LF           2.43         6.36     68.80      412.74           (0.00)        412.74
 course
 469. Remove Tarp - all-purposepoly - per                  1,166.88SF           0.08         0.00     18.68      112.03           (0.00)        112.03
 sq ft (labor and material)
 470. R&R Skylight flat fixed, 9.1 10 sf
                           -                       -           1.00 EA        593.99        34.06    125.62      753.67           (0.00)        753.67

 Totals: Main Gable                                                                        174.41   1,561.48    9,368.46               0.00    9,368.46




                                                   Flat
       35'                    35'
                          I-35------I
                                   Met e                        2883.63 Surface Area                            28.84 Number of Squares
        1at          b Rq (1)                                    304.78 Total Perimeter Length

                orchAre




 DESCRIPTION                                               QUANTITY UNIT PRICE              TAX        O&P         RCV DEPREC.                    ACV
 471. R&R Modified bitumen roof                               28.84 SQ        427.39       207.95   2,506.80   15,040.68          (0.00)      15,040.68
 472. Roofing felt 15 lb. double
                      -            -                          28.84 SQ         64.71        26.41    378.52     2,271.17          (0.00)       2,271.17
 coverage/low slope
 473. R&R Drip edge                                          304.78LF           2.96        17.14    183.84     1,103.13          (0.00)       1,103.13
 474. Re-nailing of roof sheathing             -           2,883.63 SF          0.29         4.33    168.12     1,008.70          (0.00)       1,008.70
 complete re-nail
 475. R&R Sheathing - plywood - 1/2"                       1,441.81 SF          2.92        74.61    856.94     5,141.64          (0.00)       5,141.64
 CDX
 476. R&RSoffit&fascia - metal - 1'                           75.00LF           9.48        23.57    146.94      881.51           (0.00)        881.51
 overhang
 477. Remove Tarp all-purpose poly per
                          -                            -   2,883.63 SF          0.08         0.00     46.14      276.83           (0.00)        276.83
 sq ft (labor and material)

 Totals: Flat                                                                              354.01   4,287.30   25,723.66               0.00   25,723.66




REEDER_WATER                                                                                                               8/19/2019             Page: 25
                                                         Porch Area

                                                                         286.63 Surface Area                           2.87 Number of Squares
 -.          Porch Area                                                   75.23 Total Perimeter Length




 DESCRIPTION                                                       QUANTITY UNIT PRICE            TAX       O&P          RCV DEPREC.                    ACV
 478. Seal the surface area w/latex based                            285.75 SF         0.47        1.50     27.16      162.96           (0.00)        162.96
 stain blocker one coat
               -



 479. Paint the surface area two coats   -                           286.00 SF         0.76        4.29     44.34      265.99           (0.00)        265.99
 480. R&R Sheathing OSB 3/4" tongue
                                 -           -       -               286.00 SF         3.36       17.59    195.72     1,174.27          (0.00)       1,174.27
 and groove
 481. R&R Modified bitumen roof                                        2.875Q       427.39        20.69    249.46     1,496.76          (0.00)       1,496.76
 482. Roofing felt 15 lb. double
                         -           -                                 2.87 SQ        64.71        2.63     37.66      226.01           (0.00)        226.01
 coverage/low slope
 483. R&R Drip edge                                                   75.23LF          2.96        4.23     45.38      272.29           (0.00)        272.29
 484. Re-nailing of roof sheathing                   -               286.63 SF         0.29        0.43     16.70      100.25           (0.00)        100.25
 complete re-nail
 485. R&R Sheathing - plywood - 1/2"                                 143.31 SF         2.92        7.42     85.18      511.07           (0.00)        511.07
 CDX
 486. Remove Tarp all-purpose poly per
                             -                             -         286.63 SF         0.08        0.00      4.58       27.51           (0.00)         27.51
 sq ft (labor and material)
 487. R&R Gutter / downspout aluminum            -             -      69.00 LF         5.54       13.20     79.08      474.54           (0.00)        474.54
 up to 5"

 Totals: Porch Area                                                                               71.98    785.26     4,711.65               0.00    4,711.65




                   15'
                                             '           Metal Rear Patio

                                                                         188.55 Surface Area                           1.89 Number of Squares
           Metal Rear Patio
                                                                          55.14 Total Perimeter Length
                F6



                                             i
 DESCRIPTION                                                       QUANTITY UNIT PRICE            TAX       O&P RCV DEPREC. ACV
 488. Step flashing                                                   12.00LF         10.99        1.22     26.62      159.72           (0.00)        159.72
 489. RemovePatioCover - Roofpanels                                  188.55 SF         0.89        0.00     33.56      201.37           (0.00)        201.37
 only No load
      -



 490. PatioCover - Roofpanelsonly -                                  188.55 SF         5.90       45.96    231.70     1,390.11          (0.00)       1,390.11
 Moderate load

 Totals: Metal Rear Patio                                                                         47.18    291.88     1,751.20               0.00    1,751.20

 Total: Roof Area                                                                                647.58   6,925.92   41,554.97               0.00   41,554.97



REEDER_WATER                                                                                                                     8/19/2019             Page: 26
 Labor Minimums Applied

 DESCRIPTION                              QUANTITY UNIT PRICE           TAX         O&P          RCV        DEPREC.              ACV
 491. Mirror/shower door labor minimum*      1.00 EA       100.39        0.00      20.08       120.47           (0.00)         120.47
 492. Heat, vent, & air cond. labor          1.00 EA       184.36        0.00      36.88       221.24           (0.00)         221.24
 minimum*
 493. Skylight labor minimum*                1.00 EA        22.71        0.00        4.54        27.25          (0.00)           27.25

 Totals: Labor Minimums Applied                                          0.00      61.50       368.96                0.00      368.96

 Line Item Totals: REEDER_WATER                                      4,384.17   34,820.06   231,329.34               0.00   231,329.34


 Additional Charges                                                                                                           Charge

 Permit                                                                                                                      6,939.88

 Additional Charges Total                                                                                                   $6,939.88



 Grand Total Areas:
      7,490.83 SF Walls                        3,159.93 SF Ceiling                  10,650.76 SF Walls and Ceiling
      2,996.43 SF Floor                          332.94 SY Flooring                    960.17 LF Floor Perimeter
          0.00 SF Long Wall                        0.00 SF Short Wall                  997.00 LF Ceil. Perimeter

      2,996.43 Floor Area                      3,262.46 Total Area                    7,490.83 Interior Wall Area
      6,194.23 Exterior Wall Area                606.83 Exterior Perimeter of
                                                        Walls

      4,525.68 Surface Area                       45.26 Number of Squares              574.07 Total Perimeter Length
         41.00 Total Ridge Length                  0.00 Total Hip Length




REEDER_WATER                                                                                             8/19/2019              Page: 27
                          Summary for Dwelling
 Line Item Total                                              192,125.11
 Permit                                                         6,939.88
 Material Sales Tax                                             4,297.65
 Storage Rental Tax                                                86.52

 Subtotal                                                     203,449.16
 Overhead                                                      18,104.02
 Profit                                                        18,104.02

 Replacement Cost Value                                      $239,657.20
 Net Claim                                                   $239,657.20




REEDER_WATER                                     8/19/2019        Page: 28
Main Level




                19'




                      I   8'8"   I




                                                 Main Level
 REEDER_WATER                        8/19/2019        Page: 29
Mother In Law Suite Addition




                               41 611   I             231 511    I




                                            27' 11"


                                                                Mother In Law Suite Addition
  REEDER_WATER                                                           8/19/2019     Page: 30
Addition 2




                                                          I         9' 6"               1-2' 7"-'

                                                         jf                       iLT
                                            84"




                               I
                                    -I   Master
             I   22'

                                              6'




                                                                            'L   T OO
                                                              Bedroom       N N




                                                   I''           8'1O"
                                                           81 81
                                                   T'[edroomCT

                                   I




                                   II
             I         37'4"




                                                                                                    Addition 2
  REEDER WATER                                                              8/19/2019                    Page: 31
Detached Storage/Living Area




                               I   169"   I




                                                                     11
                                                                     N




                                              Detached Storage/Living Area
  REEDER_WATER                                         8/19/2019    Page: 32
Roof Area




                            Roof Area
 REEDER_WATER   8/19/2019       Page: 33
EXHIBIT "C"
Shaphern E, Davis Architects, him                                    ANTE AA   C,00114d




          Nos embe.r 22. 2017




                                  RE:     fTdCl -tYREEDER.lESfDENCE
                                          600 \l I l( \ I OR I \KLSF-lOft[ \\ ES I
                                          Si. CLOUD. FL 4771
                                          W ll ER PE(OtW EXISTING-STRUCTURE'S
          Dear Luchn, Reeder-,.


          Please note herein our obsers ationS and suggestions on boss 10 possibly sol\ e the
          flooding problem. sustained in Hurricane Irma. The neighboring homes, built more
          recently. on either side of \ our residence w ere constructed at a much higher elevation and
            ppcai to dra i n loss u d s ow lot ta king mos t of the    ss Ltd ifl times 0! h w s rain
          There are ses eral solutions to possibly recti i this problem.

                         1. The most inexpensive direction to take would be to provide a sries of
                            French drains surrounding the existing structures leading to an area of
                            discharge loss er than the house finished floor elevation. This could he
                            achieved by gras it\ or sump [UmP to l ead the excess water to the
                            discharge area. 'The discharge area must overflow to an existing ditch,
                            pond or some area to disburse the excess water and keeping it from
                             backing up in a hem y rain. A property investigation will need to he
                             made to sen C the possible location of ss here the excess ss citer will be
                             directed. and its final destination of discharge. (ditch, lake, retention
                             pond. etc). The chscharge area must be lower than sour structure
                             fiwish floor elevation.


                         2 Raise the existing finish floor elevation higher than the 100 vea
                            anticipated storm contour which is set 1w the county [or \ our area.
                             This could he clone by overbuilding the existing house slab to this
                             des ation. In doing this, the ceiling and interior walls ss ould have to
                             he raised to achies e the minimum 8 Not above the new floor level.
                             This \NOUICI mean the trusses ss ould need to be replaced or altered as
                             W as many other alterations. such as electrical. A'C', interior
                             cabinets. etc. '[his option would be very expensive. A new Structure
                             on the property would he about the same.


Big Sky Professional Center
2901 E rIo Bronson Memorial Hwy Suite A                (407) 933r7660 Phone
Kissimmee Florida 34744                                sedarchi @aol corn E-mail
               3.   The whole structure could be raised like they do when a structure is
                    moved from one location to another. The company comes in and jacks
                    your house up to the higher elevation, and then add supports under the
                    home. This option would need to be investigated for the cost involved.
                    There are several companies that do this work when they move a
                    house. You would only need to raise the structure and not move it.

If you have any questions, please do not hesitate to contact me.

Sir




                                                  1112 vl /?
Stepnen r. .uavis
          .



STEPHEN E. DAVIS ARCHITECTS, INC.
SED/pj d
